Exhibit 10.1

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

EXECUTION VERSION

STRATEGIC ALLIANCE AGREEMENT

BY AND BETWEEN

INFINITY PHARMACEUTICALS, INC.

AND

PURDUE PHARMACEUTICAL PRODUCTS L.P.



--------------------------------------------------------------------------------

STRATEGIC ALLIANCE AGREEMENT

This Strategic Alliance Agreement (the “Agreement”) is entered into as of the 19
th day of November 2008 (the “Effective Date”) by and between Infinity
Pharmaceuticals, Inc., a Delaware corporation having its principal office at 780
Memorial Drive, Cambridge, Massachusetts 02139 (“Infinity”), and Purdue
Pharmaceutical Products L.P., a Delaware limited partnership having its
principal office at One Stamford Forum, 201 Tresser Boulevard, Stamford,
Connecticut 06901-3431 (“Purdue”).

INTRODUCTION

1. Infinity and Purdue are each engaged in the business of discovering,
developing and commercializing pharmaceutical products.

2. Infinity and Purdue are interested in forming an alliance whose goal is to
develop and commercialize FAAH Products (as defined herein) in the United
States.

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements contained herein, and for other valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Infinity and Purdue
agree as follows:

ARTICLE I

DEFINITIONS

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article I:

Section 1.1 “Affiliate”. Affiliate shall mean any person, firm, trust,
partnership, corporation, company or other entity or combination thereof, which
directly or indirectly (i) controls a Person, (ii) is controlled by a Person, or
(iii) is under common control with a Person. The terms “control” and
“controlled” mean (x) ownership of fifty percent (50%) or more, including
ownership by trusts with substantially the same beneficial interests, of the
voting and equity rights of such person, firm, trust, partnership, corporation,
company or other entity or combination thereof or (y) the power to direct the
management of such person, firm, trust, partnership, corporation, company or
other entity or combination thereof. “Affiliate” shall not include, in the case
of Purdue, The Purdue Frederick Company Inc., a New York corporation, with
respect to the performance of Development activities under this Agreement or in
support of the Regulatory Approvals.

Section 1.2 “Business Day”. Business Day shall mean any day, other than a
Saturday or a Sunday, on which the banks in New York, New York, USA are open for
business.

Section 1.3 “Change in Control”. Change in Control shall mean (a) the occurrence
of an event or series of events by which any person or group of persons (within
the meaning of Section 13 or 14 of the Securities Exchange Act of 1934, as
amended), exclusive of the Lenders and their Affiliates, shall have acquired
beneficial ownership (within the meaning of Rule 13d-3



--------------------------------------------------------------------------------

promulgated by the United States Securities and Exchange Commission (the “SEC”)
under said Securities Exchange Act of 1934, as amended), directly or indirectly,
of more than fifty percent (50%) of the outstanding shares of capital stock of
Infinity; (b) occupation of more than fifty percent (50%) of the seats (other
than vacant seats) on the board of directors of Infinity by persons who were not
at least one of the following: (i) directors of Infinity on the Effective Date,
(ii) nominated by the board of directors of Infinity or (iii) appointed by
directors referred to in the preceding clauses (i) and (ii); or (c) if during
the Funded Discovery Period (as defined in the FAAH Ex-U.S. Strategic Alliance
Agreement), either (i) Julian Adams, Ph.D. is no longer a full-time executive of
Infinity, or (ii) both Steven H. Holtzman and Adelene Q. Perkins are no longer
full-time executives of Infinity.

Section 1.4 “Commercialization” or “Commercialize”. Commercialization or
Commercialize shall mean any activities directed to obtaining pricing and/or
reimbursement approvals, marketing, promoting, distributing, importing, offering
to sell, and/or selling a product (including establishing the price for such
product), after Regulatory Approval for such product has been obtained.

Section 1.5 “Commercially Reasonable Efforts”. Commercially Reasonable Efforts
shall mean the efforts that a prudent Person desirous of achieving a result
would use in similar circumstances to achieve that result as expeditiously as
possible; provided, however, that a Person required to use “Commercially
Reasonable Efforts” under this Agreement will not be thereby required to take
actions that would result in a material adverse change in the benefits to such
Person under this Agreement. Without limiting the generality of the foregoing,
in determining Commercially Reasonable Efforts with respect to the Development
and Commercialization of a product or compound, the Parties shall take into
account the following: the market potential of such product or compound, safety
and efficacy, product profile, competitiveness of the marketplace for the
product, the proprietary position of the product, the regulatory structure
involved, the availability and level of reimbursement for such treatment by
third party payors or health insurance plans, the potential total profitability
of the applicable product marketed or to be marketed and other relevant factors
affecting the cost, risk and timing of Development and the total potential
reward to be obtained if a product is Commercialized.

Section 1.6 “Control” or “Controlled”. Control or Controlled, with respect to
any Know-How or Patent Right of a Party, shall mean the possession (whether by
ownership, license (other than pursuant to a license granted under this
Agreement) or otherwise) by such Party or its Affiliates of the ability to grant
to the other Party access to and/or a license under such Know-How or Patent
Right without violating the terms of any agreement with any Third Party existing
as of the Effective Date or thereafter during the Term.

Section 1.7 “Cover”, “Covering” or “Covered”. Cover, Covering or Covered, with
respect to a product, shall mean that, but for a license granted to a Person
under a Valid Claim included in the Patent Rights under which such license is
granted, the Development, Manufacture, Commercialization and/or other use of
such product by such Person as provided hereunder would infringe such Valid
Claim.

Section 1.8 “Develop” or “Development”. Develop or Development shall mean
non-clinical (including pre-clinical) and clinical drug development activities
and related research,

 

2



--------------------------------------------------------------------------------

including: (i) chemical lead series generation, (ii) medicinal chemistry,
(iii) assay development, (iv) pharmacology studies, (v) absorption,
distribution, metabolism, elimination (ADME) studies, (vi) toxicology studies,
(vii) statistical analysis and report writing, (viii) test method development
and stability testing, (ix) process development, (x) formulation development,
(xi) delivery system development, (xii) molecular pathology and biomarker
development, (xiii) quality assurance and quality control development,
(xiv) compliance related monitoring and activities (including biometry, data
management, drug safety, integrated analysis, and health and economic research),
(xv) manufacture of drug supply (in both active pharmaceutical ingredient and
finished product form) for use in both pre-clinical activities and clinical
trials, (xvi) clinical trials for the purpose of obtaining or maintaining
Regulatory Approval (including post-marketing and market expansion studies,
(xvii) safety related studies and risk management programs, (xviii) support of
investigator-initiated clinical trials, (xix) new product planning activities,
and (xx) regulatory affairs activities related to all of the foregoing.

Section 1.9 “Executive Officers”. Executive Officers shall mean either Purdue’s
Chief Executive Officer or President (or the officer or employee of Purdue then
serving in a substantially equivalent capacity) and Infinity’s Chief Executive
Officer (or the officer or employee of Infinity then serving in a substantially
equivalent capacity).

Section 1.10 “FAAH”. FAAH shall mean Fatty Acid Amide Hydrolase (also known as
FAAH-1) or FAAH-2.

Section 1.11 “FAAH Ex-U.S. Strategic Alliance Agreement”. FAAH Ex-U.S. Strategic
Alliance Agreement shall mean the Strategic Alliance Agreement between Infinity
and MICL dated as of the Effective Date.

Section 1.12 “FAAH Product”. FAAH Product shall mean a product or product
candidate arising out of the FAAH Project. For the avoidance of doubt, FAAH
Products shall exclude Opt-Out Products and Related Products associated
therewith.

Section 1.13 “FAAH Project”. FAAH Project shall mean a project directed to the
research and Development of molecules that Interact with FAAH.

Section 1.14 “FDA”. FDA shall mean the United States Food and Drug
Administration, or a successor agency thereto.

Section 1.15 “FTE”. FTE shall mean one or more qualified individuals (e.g.,
having the requisite education and/or skills in the appropriate scientific or
technical discipline to fulfill Infinity’s obligations under this Agreement) at
Infinity or its Affiliates who spend time and effort performing scientific,
technical or scientific management work on a specific project or task pursuant
to the Research Plan whose time and effort, in the aggregate, is equivalent to
the time and effort of one (1) employee devoted exclusively to the project or
task based on [**] person hours per year.

Section 1.16 “FTE Cost”. FTE Cost shall mean the amount obtained by multiplying
(a) the number of FTEs by (b) [**] United States dollars (US$[**]), increased or
decreased annually by the percentage increase or decrease in the Consumer Price
Index – Urban Wage Earners and Clerical Workers, U.S. City Average, All Items,
1982-84 = 100, published by the United States

 

3



--------------------------------------------------------------------------------

Department of Labor, Bureau of Labor Statistics (or its successor equivalent
index) in the United States (“CPI”) as of December 31 of the then most recently
ended calendar year over the level of the CPI on December 31, 2008 (i.e., the
first such increase or decrease would occur on January 1, 2010).

Section 1.17 “Governmental Authority”. Governmental Authority shall mean any
multinational, federal, state, county, local, municipal or other entity, office,
commission, bureau, agency, political subdivision, instrumentality, branch,
department, authority, board, court, arbitral or other tribunal, official or
officer, exercising executive, judicial, legislative, police, regulatory,
administrative or taxing authority or functions of any nature pertaining to
government.

Section 1.18 “IND”. IND shall mean (a) an Investigational New Drug Application,
as defined in the U.S. Federal Food, Drug, and Cosmetic Act, as amended, and the
regulations promulgated thereunder, that is required to be filed with the FDA
before beginning clinical testing of a product in human subjects, or any
successor application or procedure, and (b) all supplements and amendments that
may be filed with respect to the foregoing.

Section 1.19 “Infinity Know-How”. Infinity Know-How shall mean any Know-How
Controlled by Infinity (including Infinity’s rights in Joint Know-How) that is
useful to Develop and Commercialize Products.

Section 1.20 “Infinity Patent Rights”. Infinity Patent Rights shall mean Patent
Rights Controlled by Infinity Covering Infinity Know-How (including Infinity’s
rights in Joint Know-How).

Section 1.21 “Interact”. Interact shall mean to interact directly with a
specified Target. In the event a product or product candidate directly interacts
with more than one Target, it shall be deemed to Interact with whichever such
Target it interacts with most potently. Furthermore, in the case of Bcl-2 or
Bcl-xL, such product or product candidate shall be deemed to Interact with Bcl-2
or Bcl-xL if it demonstrates less than one (1) micromolar activity against Bcl-2
or Bcl-xL in a biochemical displacement assay.

Section 1.22 “Joint Know-How”. Joint Know-How shall mean any Know-How that is
conceived, reduced to practice or otherwise created jointly by employees or
consultants of Infinity or its Affiliates, on the one hand, and employees or
consultants of Purdue or its Affiliates, on the other hand.

Section 1.23 “Key Executive”. Key Executive shall mean each of Julian Adams,
Ph.D., Steven H. Holtzman and Adelene Q. Perkins.

Section 1.24 “Know-How”. Know-How shall mean any tangible or intangible
know-how, expertise, discoveries, inventions, information, data (including
preclinical and clinical data generated with respect to FAAH Products in the
course of the Research Program) or materials, including ideas, concepts,
formulas, methods, procedures, designs, technologies, compositions, plans,
applications, preclinical and clinical data, technical data, samples, chemical
compounds and biological materials and all derivatives, modifications and
improvements thereof and Regulatory Approvals and filings therefor.

 

4



--------------------------------------------------------------------------------

Section 1.25 “Laws”. Laws shall mean each provision of any then-current
multinational, federal, national, state, county, local, municipal or foreign
law, statute, ordinance, order, writ, code, rule or regulation, promulgated or
issued by any Governmental Authority, as well as with respect to either Party
any binding judgments, decrees, stipulations, injunctions, determinations,
awards or agreements issued by or entered into by such Party with any
Governmental Authority.

Section 1.26 “Line of Credit Agreement”. Line of Credit Agreement shall mean the
Line of Credit Agreement dated as of the Effective Date by and among Purdue
Pharma L.P., a Delaware limited partnership, and Purdue (together, the
“Lenders”), and Infinity.

Section 1.27 “Manufacture”. Manufacture shall mean all activities related to the
manufacturing of any product, including test method development and stability
testing, formulation, process development, manufacturing scale-up, manufacturing
for use in non-clinical and clinical studies, manufacturing for commercial sale,
packaging, release of product, quality assurance/quality control development,
quality control testing (including in-process release and stability testing) and
release of product or any component or ingredient thereof, and regulatory
activities related to all of the foregoing.

Section 1.28 “MICL”. MICL shall mean Mundipharma International Corporation
Limited, a Bermuda corporation, or any successor thereof.

Section 1.29 “NDA”. NDA shall mean an application submitted to a Regulatory
Authority for marketing approval of a product (other than an ANDA), including
(a) a New Drug Application, Product License Application or Biologics License
Application filed with the FDA or any successor applications or procedures, and
(b) all supplements and amendments that may be filed with respect to the
foregoing.

Section 1.30 “Net Sales”. Net Sales, with respect to a particular Royalty
Bearing Product in a particular period, shall mean the gross amount invoiced by
the Royalty Paying Party, its Affiliates and/or its Sublicensees on sales or
other dispositions (excluding sales or dispositions for use in clinical trials
or other scientific testing, in either case for which the Royalty Paying Party,
its Affiliates and/or Sublicensees receive no revenue) of the Royalty Bearing
Product to unrelated Third Parties during such period, less the following
deductions (to the extent included in the gross amount invoiced or otherwise
directly paid or incurred by the Royalty Paying Party, its Affiliates and/or its
Sublicensees):

(a) trade, cash and quantity discounts actually allowed and taken directly with
respect to such sales or other dispositions;

(b) tariffs, duties, excises, sales taxes or other taxes imposed upon and paid
directly with respect to the delivery, sale or use of the Royalty Bearing
Product and included and separately stated in the applicable invoice (excluding
national, state or local taxes based on income);

(c) allowances for amounts repaid or credited by reason of rejections, defects,
recalls or returns or because of reasonable and customary chargebacks, refunds,
coupons, patient co-pay savings cards, rebates (including related administration
fees), wholesaler fee for service,

 

5



--------------------------------------------------------------------------------

reasonable amounts of physician samples, reasonable amounts of free products
given to indigent patients, retroactive price reductions or any other items
substantially similar in character and substance to the foregoing, with
equitable adjustments to be made from time to time for any differences between
these allowances and actual amounts;

(d) amounts previously included in Net Sales of Royalty Bearing Products that
are written-off by the Royalty Paying Party as uncollectible in accordance with
the Royalty Paying Party’s standard practices for writing off uncollectible
amounts consistently applied; and

(e) freight, insurance and other transportation charges incurred in shipping a
Royalty Bearing Product to Third Parties, included and separately stated in the
applicable invoice.

There shall be no double-counting in determining the foregoing deductions.

Such amounts shall be determined from the books and records of the Royalty
Paying Party, its Affiliates and/or its Sublicensees, maintained in accordance
with applicable accounting principles (such as U.S. generally accepted
accounting principles (“U.S. GAAP”)), consistently applied.

Section 1.31 “Opt-Out Product”. Opt-Out Product shall mean each FAAH Product for
which Purdue elects to terminate its Program Rights pursuant to Section 2.5, 2.6
or 2.8.

Section 1.32 “Party”. Party shall mean Infinity or Purdue; “Parties” shall mean
Infinity and Purdue.

Section 1.33 “Patent Rights”. Patent Rights shall mean United States and
non-U.S. patents, patent applications and/or provisional patent applications,
utility models and utility model applications, design patents or registered
industrial designs and design applications or applications for registration of
industrial designs, and all substitutions, divisionals, continuations,
continuation-in-part applications, continued prosecution applications, reissues,
reexaminations and extensions thereof.

Section 1.34 “Person”. Person shall mean any individual, corporation,
partnership, joint venture, limited liability company, trust, business
association, organization, Governmental Authority, a division or operating group
of any of the foregoing or other entity or organization, including any
successors or assigns (by merger or otherwise) of any such entity.

Section 1.35 “Phase I Study”. Phase I Study shall mean a study of a product in
human patients or normal volunteers the purposes of which are to (i) determine
the metabolism, pharmacokinetic and pharmacologic actions of said product in
humans and (ii) the preliminary determination of safety and tolerability of a
dosing regime, and for which there are no primary endpoints (as recognized by
the FDA or other Regulatory Authorities) in the protocol relating to efficacy,
as described in U.S. 21 C.F.R. § 312.21(a).

Section 1.36 “Prior Confidentiality Agreement”. Prior Confidentiality Agreement
shall mean the Mutual Confidential Disclosure Agreement, dated August 13, 2008,
between Infinity and an Affiliate of Purdue.

 

6



--------------------------------------------------------------------------------

Section 1.37 “Program Right”. Program Right shall mean Purdue’s right to
Commercialize FAAH Products in the Territory pursuant to this Agreement.

Section 1.38 “Purdue Know-How”. Purdue Know-How shall mean (a) any Know-How
that: (i) is conceived, reduced to practice or otherwise created by employees or
consultants of Purdue or its Affiliates based on and arising from exposure to
Infinity Know-How, (ii) is an analog or a new use of a product or product
candidate developed under the Research Program and (iii) is created during the
portion of the Term during which Purdue has Program Rights with respect to such
product or product candidate, and (b) Purdue’s rights in Joint Know-How.

Section 1.39 “Purdue Patent Rights”. Purdue Patent Rights shall mean Patent
Rights Controlled by Purdue Covering Purdue Know-How (including Purdue’s rights
in Joint Know-How).

Section 1.40 “Regulatory Approval”. Regulatory Approval shall mean, with respect
to a product, the approval of the applicable Regulatory Authority necessary for
the marketing and sale of such product for a particular indication in the
Territory, excluding separate pricing and/or reimbursement approvals that may be
required and ANDAs. Regulatory Approval shall also include any “orphan drug” or
similar designation.

Section 1.41 “Regulatory Authority”. Regulatory Authority shall mean a federal,
national, multinational, state, provincial or local regulatory agency,
department, bureau or other governmental entity with authority over the testing,
manufacture, use, storage, import, promotion, marketing or sale of a
pharmaceutical product in a country or territory, including the FDA.

Section 1.42 “Regulatory Exclusivity”. Regulatory Exclusivity shall mean the
ability to exclude Third Parties from Manufacturing or Commercializing a product
that could compete with a Royalty Bearing Product in the Territory, either
through data exclusivity rights, orphan drug designation, or such other rights
conferred by a Regulatory Authority in the Territory other than through Patent
Rights.

Section 1.43 “Related Product”. Related Product shall mean any product or
product candidate that Interacts with FAAH.

Section 1.44 “Relationship Manager”. Relationship Manager shall mean the
individual appointed by each Party in Section 2.3(b) to whom all of the
non-appointing Party’s communications to the appointing Party regarding the
conduct of the Research Program may be addressed.

Section 1.45 “Research and Development Expenses”. Research and Development
Expenses shall mean the internal and external costs incurred by Infinity and/or
its Affiliates in the conduct of the Research Program; such costs shall include:
(a) the FTE Costs of Infinity and its Affiliates, (b) all costs accrued by
Infinity or its Affiliates in connection with work performed by Third Parties
(except to the extent that such costs have been included in FTE Costs),
(c) license fees, milestone payments and other amounts due to Third Parties
related to the Research Program, allocated pro rata among FAAH Products, on the
one hand, and products and product candidates outside the Research Program, on
the other hand, and (d) costs related to the Infinity Patent Rights and Joint
Patent Rights licensed to Purdue hereunder.

 

7



--------------------------------------------------------------------------------

Section 1.46 “Research and Development Funding”. Research and Development
Funding shall mean the funding to be provided by Purdue to Infinity in
accordance with Section 5.1 prior to the FAAH Transition Date.

Section 1.47 “Research Plan”. Research Plan shall mean a rolling three (3) year
plan and associated budget for activities to be conducted by Infinity under the
Research Program and projected Research and Development Expenses.

Section 1.48 “Research Program”. Research Program shall mean a program to
Develop FAAH Products during the Research Program Term.

Section 1.49 “Research Program Term”. Research Program Term shall mean the
period beginning on the Effective Date and ending on the FAAH Transition Date.

Section 1.50 “Royalty Bearing Product”. Royalty Bearing Product shall mean FAAH
Products and Opt-Out Products, as applicable.

Section 1.51 “Royalty Paying Party”. Royalty Paying Party shall mean the Party
required to pay royalties to the other Party with respect to a Royalty Bearing
Product pursuant to Section 5.2 or 5.3.

Section 1.52 “Royalty Receiving Party”. Royalty Receiving Party shall mean the
Party that is entitled to receive royalties from the other Party with respect to
a Royalty Bearing Product pursuant to Section 5.2 or 5.3.

Section 1.53 “Royalty Term”. Royalty Term, with respect to each Royalty Bearing
Product in the Territory, shall mean the period of time commencing on the first
commercial sale of such Royalty Bearing Product in the Territory and ending on
the last to occur of (a) the date on which all Infinity Patent Rights and Purdue
Patent Rights containing a Valid Claim Covering the Manufacture,
Commercialization or other use of such Royalty Bearing Product in the Territory
have expired, (b) the date on which all Infinity Patent Rights and Purdue Patent
Rights containing a Valid Claim Covering the Manufacture in the country of
actual Manufacture of such Royalty Bearing Product have expired, and (c) the
expiration of any Regulatory Exclusivity with respect to such Royalty Bearing
Product in the Territory.

Section 1.54 “Securities Purchase Agreement”. Securities Purchase Agreement
shall mean the Securities Purchase Agreement entered into as of the Effective
Date by and between Infinity and each of the purchasers named therein.

Section 1.55 “Service Providers”. Service Providers shall mean (a) with respect
to either Party, contract sales organizations, contract employees, consultants
and similar Persons who conduct activities on behalf of such Party, and (b) with
respect to Infinity, the Persons in clause (a), plus academic or non-profit
research institutions, hospitals, contract research organizations, contract
manufacturing organizations and similar Persons who conduct activities on behalf
of Infinity.

 

8



--------------------------------------------------------------------------------

Section 1.56 “Sublicensee”. Sublicensee shall mean, with respect to a Party, a
Third Party to whom such Party grants a license or sublicense under the Infinity
Know-How, Infinity Patent Rights, Purdue Know-How or Purdue Patent Rights in
accordance with the terms of this Agreement.

Section 1.57 “Target”. Target shall mean a protein or its corresponding DNA or
RNA sequence.

Section 1.58 “Territory”. Territory shall mean the United States of America, its
territories and possessions.

Section 1.59 “Third Party”. Third Party shall mean any Person other than
Infinity or Purdue and their respective Affiliates.

Section 1.60 “Valid Claim”. Valid Claim shall mean a claim of any issued,
unexpired patent that has not been revoked or held unenforceable or invalid by a
decision of a court or governmental agency of competent jurisdiction from which
no appeal can be taken, or with respect to which an appeal is not taken within
the time allowed for appeal, and that has not been disclaimed or admitted to be
invalid or unenforceable through reissue, disclaimer or otherwise.

Section 1.61 Additional Definitions. Each of the following definitions is set
forth in the section of this Agreement indicated below:

 

Definition

  

Section

“1974 Convention”    11.1 “Agreement”    Preamble “Annual Product Opt-Out Date”
   2.6(b) “Breaching Party”    10.2(a)(i) “Confidential Information”    6.1(a)
“CPI”    1.16 “Disclosing Party”    6.1(a) “Early Program Opt-Out Date”   
2.5(b) “Effective Date”    Preamble “FAAH Transition Date”    2.8(a) “Force
Majeure Event”    11.7 “Indemnified Party”    9.1(c) “Indemnifying Party”   
9.1(c) “Infinity”    Preamble “Infinity Indemnified Parties”    9.1(a)
“Invalidity Claim”    7.5 “Joint Patent Rights”    7.1(a) “Lenders”    1.26
“Licensed IP Infringement”    7.3(a) “Losses”    9.1(a) “Paragraph IV Notice”   
7.3(a) “Product Trademarks”    3.3(a) “Purdue”    Preamble

 

9



--------------------------------------------------------------------------------

Definition

  

Section

“Purdue Indemnified Parties”    9.1(b) “Quarterly Research Fee”    5.1(a)
“Recipient”    6.1(a) “Retained Purdue Product”    10.3(c)(i) “SEC”    1.3
“Term”    10.1 “Third Party Infringement Claim”    7.4 “U.S. Bankruptcy Code”   
4.9 “U.S. GAAP”    1.30

ARTICLE II

RESEARCH PROGRAM

Section 2.1 Research Plan.

(a) Generally. The initial Research Plan is attached hereto as Schedule A. The
Research Plan shall be updated by Infinity on at least an annual basis no later
than October 1st of each year preceding the year for which the update is being
made. With respect to the FAAH Project, the Research Plan under the FAAH Ex-U.S.
Strategic Alliance Agreement shall be the same as the Research Plan under this
Agreement and shall be provided to MICL and Purdue concurrently.

(b) Research Plan Budget. The Research Plan shall include a budget for Research
and Development Expenses for each of the first three (3) calendar years of the
Research Plan; provided, however, that the first calendar year in the first
Research Plan shall be deemed to start on the Effective Date and continue
through December 31, 2009. As of the Effective Date, the budgets for calendar
years 2009, 2010 and 2011 shall be Four Million Five Hundred Thousand United
States Dollars (US$4,500,000), forty percent (40%) of the amount set forth in
the overall budget for the FAAH Product in the Research Plan submitted to Purdue
pursuant to Section 2.1(a) on or before October 1, 2009, and forty percent
(40%) of the amount set forth in the overall budget for the FAAH Product in the
Research Plan submitted to Purdue pursuant to Section 2.1(a) on or before
October 1, 2010. The Research Plan shall be updated annually as set forth in
Section 2.1(a); provided, that, without the prior written consent of Purdue and
subject to the last two (2) sentences of this Section 2.1(b), the budget set
forth for each calendar year of each Research Plan shall be fixed. Unless
approved in writing by Purdue, Infinity shall not incur or enter into contracts
to incur Research and Development Expenses that exceed the amount of the budget
set forth in the Research Plan for such calendar year, except to the extent that
Infinity funds any such additional amount itself or such amount is funded by a
party other than Infinity pursuant to the FAAH Ex-U.S. Strategic Alliance
Agreement. Notwithstanding the foregoing, Infinity may reallocate Research and
Development Expenses between and among FAAH Products under the Research Program,
in its sole discretion; provided, that the aggregate amount of Research and
Development Expenses in any calendar year shall not exceed the budget amount set
forth in the Research Plan for such year, except to the extent that Infinity
funds any such additional amount itself or such amount is funded by a

 

10



--------------------------------------------------------------------------------

party other than Infinity pursuant to the FAAH Ex-U.S. Strategic Alliance
Agreement, and provided further that Infinity shall not be permitted to
reallocate Research and Development Expenses between, among or to any Opt-Out
Product or Related Product associated therewith (except that Purdue shall pay,
and Infinity may use, Research and Development Funding with respect to any
Opt-Out Product as expressly provided in Sections 2.5(c) and 2.6(c), as
applicable); provided, however, that Infinity may decrease the funding allocated
to such Opt-Out Product or Related Product associated therewith.

(c) [Reserved].

(d) Termination of Research. Prior to terminating the Development of a FAAH
Product under the Research Program, Infinity shall notify Purdue of its intent
to do so. At Purdue’s request, the Parties shall promptly meet to discuss the
termination of Development of such FAAH Product and Infinity shall consider in
good faith any proposal submitted by Purdue to assume the conduct of Development
of such FAAH Product in the Territory.

Section 2.2 Conduct of Research Program. Infinity shall be responsible for the
Development of FAAH Products, except to the extent that Purdue exercises its
right to assume responsibility for the Development of FAAH Products in the
Territory pursuant to Section 2.8(a), at which point Purdue shall be responsible
for the Development, Manufacture and Commercialization of FAAH Products in the
Territory. Infinity shall use Commercially Reasonable Efforts to undertake the
Research Program in accordance with the Research Plan.

Section 2.3 Quarterly Reports.

(a) Quarterly Reports. Infinity shall provide Purdue with quarterly written
reports, within thirty (30) days after the end of each calendar quarter during
the Research Program Term, summarizing in reasonable detail (i) Infinity’s and
its Affiliates’ activities and progress related to the Research Program during
such three (3) month period, including reasonably detailed information
concerning the conduct of non-clinical and clinical activities, and
(ii) Research and Development Expenses actually incurred by Infinity during such
three (3) month period, including reasonably detailed information concerning
FTEs utilized during such period and payments to Service Providers. Purdue shall
have the opportunity to seek reasonable further explanation or clarification of
matters covered in such reports and to provide observations and suggestions to
Infinity regarding the subject matter thereof and Infinity shall provide such
explanation or clarification and shall consider such observations and
suggestions in good faith. Furthermore, if after receiving such a report Purdue
wishes to meet with Infinity to discuss such report, Infinity shall meet with
Purdue at Infinity’s offices as soon as practicable but no later than thirty
(30) days after such meeting is requested by Purdue. In selecting Service
Providers to conduct Development activities hereunder, Infinity shall
(A) utilize a competitive bidding process consistent with Infinity’s corporate
code of conduct, as amended from time to time by Infinity, taking into account
factors such as cost, capabilities, quality and efficiency, and (B) negotiate
with each potential Service Provider selected through such competitive bidding
process, on an arm’s length basis, the terms and conditions pursuant to which
such potential Service Provider will provide services to Infinity with respect
to the conduct of Development activities under this Agreement.

 

11



--------------------------------------------------------------------------------

(b) Relationship Managers. Purdue and Infinity shall each designate an initial
Relationship Manager who shall be responsible for the interactions between the
Parties related to this Agreement. Infinity’s initial Relationship Manager with
respect to this Agreement will be Vito Palombella. Purdue’s initial Relationship
Manager with respect to this Agreement will be Evan Vosburgh. Either Party may
change its Relationship Manager upon written notice to the other Party at any
time. The Relationship Managers shall meet periodically to discuss the progress
of the Development and/or Commercialization of FAAH Products under this
Agreement.

Section 2.4 [Reserved.]

Section 2.5 Early Program Opt-Out Rights. On or before June 1, 2009, Infinity
shall provide Purdue a summary report of relevant data generated under the FAAH
Project during the period beginning on the Effective Date and ending on the date
of such report, together with a good faith estimate of Research and Development
Expenses Infinity expects to incur with respect to the FAAH Project in the
fourteen (14) month period following June 1, 2009 (which estimate shall be the
same as the estimate provided by Infinity to MICL with respect to the FAAH
Project pursuant to the comparable provision of the FAAH Ex-U.S. Strategic
Alliance Agreement). On or before July 31, 2009, Purdue may, upon written notice
to Infinity, elect to terminate its Program Rights for the FAAH Products. If
Purdue elects to terminate its Program Rights for the FAAH Products, then:

(a) Purdue shall have no further Program Rights for such FAAH Products and any
Related Products;

(b) Any such FAAH Products shall be considered Opt-Out Products effective as of
July 31, 2009 (the “Early Program Opt-Out Date”);

(c) Purdue shall fund forty percent (40%) of all Research and Development
Expenses incurred by Infinity for each such Opt-Out Product through July 31,
2010, in material accordance with the fourteen (14) month estimate described
above in this Section 2.5;

(d) Infinity shall pay to Purdue a royalty on Net Sales of each such Opt-Out
Product at the rates set forth in Sections 5.3(a) and 5.3(b), as applicable;
provided, that Infinity may, in its sole discretion, discontinue such
Development and/or Commercialization of such Opt-Out Product;

(e) After the Early Program Opt-Out Date, Infinity shall have no obligation to
provide a quarterly update on the Development of the relevant Opt-Out Product;
and

(f) Except as permitted under the FAAH Ex-U.S. Strategic Alliance Agreement,
Purdue shall not, directly or indirectly, by itself or jointly with or through
any of its Affiliates or any Third Parties, engage in the Development,
Manufacture or Commercialization of any product or product candidate that
Interacts with FAAH for two (2) years following the Early Program Opt-Out Date.

Section 2.6 Annual Product Opt-Out Rights. On or before October 1 of each year
during the Research Program Term, Infinity shall provide Purdue an updated
Research Plan as

 

12



--------------------------------------------------------------------------------

provided in Section 2.1(a), together with a summary report of relevant data
generated under the Research Program since the last such report for the FAAH
Product if it has not reached the FAAH Transition Date as of the date of such
report. On or before November 30 of such year, Purdue may elect to terminate its
Program Rights for the FAAH Products. If Purdue elects to terminate its Program
Rights for the FAAH Products, then:

(a) Purdue shall have no further Program Rights for the FAAH Products and any
Related Product;

(b) Any such FAAH Product shall be considered an Opt-Out Product, effective as
of December 31 of such year (the applicable “Annual Product Opt-Out Date”);

(c) Purdue shall fund forty percent (40%) of all Research and Development
Expenses budgeted for such FAAH Product during the calendar year following the
applicable Annual Product Opt-Out Date in accordance with the relevant Research
Plan presented by Infinity to Purdue pursuant to Section 2.1(a) for such
calendar year;

(d) Infinity shall pay to Purdue a royalty on Net Sales of such Opt-Out Product
at the rates set forth in Sections 5.3(a) and 5.3(b), as applicable;

(e) After the applicable Annual Product Opt-Out Date, Infinity shall have no
obligation to provide a quarterly update on the Development of the Opt-Out
Product; and

(f) Except as permitted under the FAAH Ex-U.S. Strategic Alliance Agreement,
Purdue shall not, directly or indirectly, by itself or jointly with or through
any of its Affiliates or any Third Parties, engage in the Development,
Manufacture or Commercialization of any product or product candidate that
Interacts with FAAH for two (2) years following the applicable Annual Product
Opt-Out Date.

Section 2.7 [Reserved].

Section 2.8 FAAH Project.

(a) Upon completion of the first Phase I Study to be conducted on a FAAH Product
and the analysis of the relevant data with respect thereto, Infinity shall
provide Purdue a package of all preclinical and clinical data related to such
FAAH Product since the date of the last report submitted to Purdue pursuant to
Section 2.5 or 2.6 above. Within sixty (60) days after Purdue’s receipt of such
package Purdue shall provide Infinity written notice of whether it wishes to
assume responsibility for the future Development, Manufacturing and
Commercialization of such FAAH Product in the Territory (the earlier of such
sixtieth (60th) day or the date on which Purdue provides such notice, the “FAAH
Transition Date”).

(b) Should Purdue elect not to assume such responsibility:

(i) such FAAH Product will be considered an Opt-Out Product;

(ii) Purdue shall have no further Program Rights;

 

13



--------------------------------------------------------------------------------

(iii) Infinity may Develop, Manufacture and Commercialize any Opt-Out Product or
Related Product in the Territory associated therewith without any further
obligation to Purdue other than the payment to Purdue of a royalty on Net Sales
of such FAAH Product in the Territory at the rate set forth in Sections 5.3(a)
and 5.3(b); and

(iv) Except as permitted under the FAAH Ex-U.S. Strategic Alliance Agreement,
Purdue shall not, directly or indirectly, by itself or jointly with or through
any of its Affiliates or any Third Parties, engage in the Development,
Manufacture or Commercialization of any product or product candidate that
Interacts with FAAH for two (2) years following the date of Purdue’s notice that
it elected not to assume responsibility for the FAAH Project.

(c) If Purdue elects to assume such Development, Manufacturing and
Commercialization responsibility with respect to such FAAH Product in the
Territory in accordance with Section 2.8(a), then, within a reasonable period of
time after the FAAH Transition Date, (i) Infinity shall make available to Purdue
or its designee, in a mutually-agreed upon format, material information
(including Know-How) regarding the FAAH Product, (ii) Infinity shall make its
relevant scientific and technical personnel reasonably available to Purdue to
answer any questions or provide instruction as reasonably requested by Purdue
concerning such information, (iii) Infinity shall transfer or assign any INDs
related to the FAAH Project in the Territory to Purdue or its designee,
(iv) Purdue, itself or through its Affiliates, shall be solely responsible for
pharmacovigilance with respect to the FAAH Product, and (v) Purdue, itself or
through its Affiliates, shall be solely responsible for Manufacturing the FAAH
Product in the Territory; provided, however, that Infinity shall use
Commercially Reasonable Efforts to ensure the continuity of supply of any FAAH
Product to Purdue for a twelve (12) month period at Purdue’s expense. In the
event Purdue assumes responsibility for the Development, Manufacture and
Commercialization of FAAH Products in the Territory pursuant to Section 2.8,
Purdue shall use Commercially Reasonable Efforts to Develop, Manufacture and
Commercialize the FAAH Products, by itself or through an Affiliate or Service
Provider.

Section 2.9 FAAH Product Coordination. Upon MICL’s election to terminate its
Program Rights for the FAAH Products (as defined in the FAAH Ex-U.S. Strategic
Alliance Agreement) pursuant to Sections 2.5, 2.6 or 2.8 of the FAAH Ex-U.S.
Strategic Alliance Agreement, Infinity shall have the right, in its sole
discretion, by providing written notice to Purdue within thirty (30) days after
such election, to terminate Purdue’s Program Rights for the FAAH Product,
whereupon Purdue shall be deemed to have elected to terminate its Program Rights
for the FAAH Product arising out of the Research Program pursuant to Sections
2.5, 2.6 or 2.8 of this Agreement, with the corresponding effects herein.

 

14



--------------------------------------------------------------------------------

ARTICLE III

DEVELOPMENT AND COMMERCIALIZATION OF FAAH PRODUCTS

Section 3.1 Regulatory Matters Related to Products.

(a) Overview. Infinity shall use Commercially Reasonable Efforts to Develop the
FAAH Product through the FAAH Transition Date. Thereafter, Purdue shall use
Commercially Reasonable Efforts to Develop the FAAH Product.

(b) Regulatory Submissions. Infinity shall oversee, monitor and coordinate all
regulatory actions, communications and filings with, and submissions to, the FDA
with respect to FAAH Products in the Territory up to the FAAH Transition Date.
Thereafter, Purdue shall oversee, monitor and coordinate all regulatory actions,
communications and filings with, and submissions to, the FDA with respect to
FAAH Products in the Territory.

(c) Regulatory Meetings and Correspondence. Up to the FAAH Transition Date the
following shall apply: (i) Infinity shall be responsible for interfacing,
corresponding and meeting with the FDA with respect to FAAH Products in the
Territory; (ii) Purdue shall have the right to have a senior, experienced
employee, reasonably acceptable to Infinity, participate as an observer in
meetings with the FDA with respect to FAAH Products and shall be provided with
advance access to Infinity’s materials prepared for such meetings;
(iii) Infinity shall provide Purdue with copies of any material submissions and
correspondence with the FDA relating to Development of the FAAH Products, and
shall use reasonable efforts to provide Purdue with copies of any other
submissions and correspondence with the FDA relating to Development of the FAAH
Products; (iv) Purdue shall have the right to review and comment upon any
material submissions and correspondence with the FDA related to the FAAH
Products and meetings with the FDA; (v) Infinity shall respond within a
reasonable time frame to all reasonable inquiries by Purdue with respect to such
submissions and correspondence; and (vi) Infinity shall provide Purdue, as soon
as practicable, with meeting minutes from any meetings with the FDA concerning
the FAAH Products.

(d) Data Ownership. All preclinical and clinical data generated with respect to
the FAAH Products in the course of the Research Program shall be owned by
Infinity.

Section 3.2 Commercialization.

(a) During the Term, Infinity, itself or through its Affiliates and
Sublicensees, shall be solely responsible for Commercializing all Opt-Out
Products in the Territory. Infinity shall be responsible for one hundred percent
(100%) of the expenses incurred in connection with the Commercialization of such
Opt-Out Products in the Territory. Infinity, by itself or through an Affiliate
or Service Provider, shall use Commercially Reasonable Efforts to Commercialize
Opt-Out Products in the Territory.

(b) During the Term, Purdue, itself or through its Affiliates and Sublicensees,
shall be solely responsible for Commercializing all FAAH Products in the
applicable Territory. Purdue shall be responsible for one hundred percent
(100%) of the expenses incurred in connection with the Commercialization of such
FAAH Products in the Territory. Purdue, by itself or through an Affiliate or
Service Provider, shall use Commercially Reasonable Efforts to Commercialize
FAAH Products in the Territory.

 

15



--------------------------------------------------------------------------------

Section 3.3 Product Trademarks; Domain Names.

(a) Subject to obtaining necessary Regulatory Approvals, Purdue shall
Commercialize each FAAH Product in the Territory under the product name and
related trademarks selected by Purdue or its Affiliates (“Product Trademarks”).
All uses of the Product Trademarks to identify and/or in connection with the
Commercialization of FAAH Products in the Territory shall be in accordance with
Regulatory Approvals and all applicable Laws. The Product Trademarks under which
FAAH Products are marketed or sold (other than Purdue’s corporate trademarks or
trade names) shall be used by Purdue only pursuant to the terms of this
Agreement to identify and in connection with the Commercialization of FAAH
Products, and shall not be used by Purdue to identify or in connection with the
marketing of any other products. Purdue shall own and retain all rights to, and
have the sole right to prepare, file, prosecute and maintain, such Product
Trademarks (together with all goodwill associated therewith) in the Territory at
its own expense.

(b) Purdue shall own any rights to any Internet domain names incorporating any
Product Trademark or any variation or part of any such Product Trademark as its
URL address or any part of such address and shall be responsible for one hundred
percent (100%) of the costs with respect thereto.

Section 3.4 Information Sharing. On an annual basis no later than October 1 of
each year, Purdue shall provide a report to Infinity detailing Purdue’s plans
for the Development and Commercialization of FAAH Products in the Territory
during the following year.

ARTICLE IV

GRANT OF LICENSES

Section 4.1 License Grant to Purdue.

(a) Subject to the terms and conditions of this Agreement, Infinity, on behalf
of itself and its Affiliates, hereby grants to Purdue during the Term an
exclusive, sublicenseable (in accordance with and subject to the provisions of
Section 4.2) license or sublicense, as applicable, under the Infinity Know-How
and Infinity Patent Rights to Commercialize FAAH Products in the Territory.

(b) Subject to the terms and conditions of this Agreement, in the event Purdue
assumes responsibility for the Development, Manufacturing and Commercialization
of FAAH Products in accordance with Section 2.8, Infinity, on behalf of itself
and its Affiliates, hereby grants to Purdue during the Term an exclusive,
sublicenseable (in accordance with and subject to the provisions of Section 4.2)
license or sublicense, as applicable, under the Infinity Know-How and Infinity
Patent Rights to Develop and Manufacture FAAH Products in the Territory.

 

16



--------------------------------------------------------------------------------

Section 4.2 Purdue Sublicense Rights.

(a) Purdue shall have the right, on a product-by-product basis, to grant
sublicenses under the licenses to Infinity Know-How and Infinity Patent Rights
granted to Purdue under Section 4.1 to any of its Affiliates and, subject to
Sections 4.2(b) and 4.2(c), to Third Parties.

(b) In the event that Purdue desires to commence negotiations with any Third
Party (other than Service Providers) to license and/or sublicense all or a
portion of Purdue’s Program Rights with respect to a FAAH Product, Purdue shall
promptly notify Infinity of its intent to enter into such a transaction,
identifying the specific Program Rights that will be the subject of such
transaction. Within thirty (30) days after receipt of such notification,
Infinity shall notify Purdue in writing either that (i) Infinity is interested
in negotiating an agreement with respect to such Program Rights or (ii) Infinity
has no interest and therefore waives its right of first negotiation with respect
to such Program Rights. If Infinity notifies Purdue in writing within such
thirty (30) day period that Infinity desires to negotiate an agreement with
respect to such Program Rights, the Parties shall negotiate in good faith for up
to sixty (60) days from the date of such notification, or such longer period as
agreed between the Parties, regarding the then-current and planned capabilities
of Infinity with respect to such Program Rights and the terms pursuant to which
the Parties would enter into a transaction with respect to such Program Rights.
Failure by Infinity to give written notice of its interest or lack of interest
in negotiating for such agreement within thirty (30) days after receipt of
written notice from Purdue as described in the first sentence of this
Section 4.2(b) shall be deemed to constitute a waiver by Infinity of its right
of first negotiation with respect to such Program Rights. In addition, failure
of the Parties to execute a written agreement with respect to such Program
Rights within such sixty (60) day negotiation period (or such longer period as
agreed between the Parties) shall result in the termination of such right of
first negotiation with respect to such Program Rights. If Infinity waives its
right of first negotiation with respect to such Program Rights or, following
Infinity’s exercise of its right of first negotiation with respect to such
Program Rights, the Parties fail to enter into a written agreement with respect
thereto during the negotiation period set forth in this Section 4.2(b), then
Purdue shall, subject to Section 4.2(c), be free to enter into a transaction for
such Program Rights with a Third Party.

(c) Any permitted license or sublicense of Purdue’s Program Rights granted by
Purdue to a Third Party (including further sublicenses of such rights) shall be
subject to Infinity’s prior written consent, which shall not be unreasonably
withheld or delayed. Purdue shall provide Infinity with a copy of any license or
sublicense agreement within five (5) Business Days after execution thereof. Each
license or sublicense of Purdue’s Program Rights granted by Purdue shall be
consistent with the terms and conditions of this Agreement, and Purdue shall
guarantee the performance of its Affiliates and Sublicensees with respect to any
license or sublicense granted pursuant to this Section 4.2.

Section 4.3 Freedom to Operate. Should Infinity desire, at any time after the
Effective Date, to obtain a covenant from Purdue and its Affiliates not to
assert against Infinity and its Affiliates, or any of their Service Providers or
customers (but not Sublicensees), any Know-How or intellectual property right
owned or controlled by Purdue or its Affiliates in connection with the
(a) Development or Manufacture of Opt-Out Products anywhere in the world, or (b)

 

17



--------------------------------------------------------------------------------

Commercialization in the Territory of Opt-Out Products, Infinity shall notify
Purdue thereof and Purdue shall, and shall cause its Affiliates to, consider
such request in good faith at Purdue’s commercially reasonable discretion.

Section 4.4 License Grant to Infinity. Subject to the terms and conditions of
this Agreement, Purdue, on behalf of itself and its Affiliates, hereby grants to
Infinity during the Term an exclusive, sublicenseable (in accordance with and
subject to the provisions of Section 4.5) license or sublicense, as applicable,
under the Purdue Know-How and Purdue Patent Rights to (a) Develop and
Manufacture FAAH Products and Opt-Out Products, anywhere in the world, and
(b) to Commercialize Opt-Out Products anywhere in the world.

Section 4.5 License and Sublicense Grants to Third Parties by Infinity. Any
permitted license or sublicense of Infinity’s licensed rights under Section 4.4
granted by Infinity to a Third Party (including further sublicenses of such
sublicenses) shall be subject to Purdue’s prior written consent, which shall not
be unreasonably withheld or delayed. Infinity shall provide Purdue with a copy
of any license or sublicense agreement within five (5) Business Days after
execution thereof. Each license or sublicense of Infinity’s licensed rights
under Section 4.4 granted by Infinity shall be consistent with all the terms and
conditions of this Agreement, and Infinity shall guarantee the performance of
its Affiliates and Sublicensees with respect to any license or sublicense
granted pursuant to this Section 4.5.

Section 4.6 No Other Rights. Any rights of Infinity or its Affiliates in any
Know-How or intellectual property rights not expressly granted to Purdue or its
Affiliates under the provisions of this Agreement or the FAAH Ex-U.S. Strategic
Alliance Agreement shall be retained by Infinity or its Affiliates, and any
rights of Purdue or its Affiliates in any Know-How or intellectual property
rights not expressly granted to Infinity under the provisions of this Agreement
or the FAAH Ex-U.S. Strategic Alliance Agreement shall be retained by Purdue or
its Affiliates. All licenses and other rights are or shall be granted only as
expressly provided in this Agreement, and no other licenses or other rights are
or shall be created or granted hereunder by implication, estoppel or otherwise.

Section 4.7 Licensor Rights. The rights, licenses and sublicenses granted by
Infinity to Purdue in this Agreement are subject to the terms and conditions of
Infinity’s agreements with its licensors. The rights, licenses and sublicenses
granted by Purdue to Infinity in this Agreement are subject to the terms and
conditions of Purdue’s agreements with its licensors.

Section 4.8 [Reserved].

Section 4.9 Section 365(n). All rights and licenses granted under or pursuant to
any section of this Agreement (including the Infinity Know-How which is
preclinical and clinical data generated with respect to FAAH Products in the
course of the Research Program) are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code, as now or hereafter in
effect (the “U.S. Bankruptcy Code”), licenses of rights to “intellectual
property” as defined under Section 101(35A) of the U.S. Bankruptcy Code. The
Parties shall retain and may fully exercise all of their respective rights and
elections under the U.S. Bankruptcy Code. Each Party agrees that the other
Party, to the extent that it is a licensee of such rights under this Agreement,
shall retain and may fully exercise all of its rights and

 

18



--------------------------------------------------------------------------------

elections under the U.S. Bankruptcy Code, and that upon commencement of a
bankruptcy proceeding by or against one Party under the U.S. Bankruptcy Code,
the other Party shall be entitled to a complete duplicate of or complete access
to (as such other Party deems appropriate), any such intellectual property and
all embodiments of such intellectual property, provided that such other Party
continues to fulfill its obligations as specified herein in full. Such
intellectual property and all embodiments thereof shall be promptly delivered to
the other Party (a) upon any such commencement of a bankruptcy proceeding upon
written request therefor by the other Party, unless the Party subject to such
bankruptcy proceeding elects to continue to perform all of its obligations under
this Agreement or (b) if not delivered under subsection (a) above, upon the
rejection of this Agreement by or on behalf of the Party subject to such
bankruptcy proceeding, upon written request therefor by the other Party. The
foregoing is without prejudice to any rights that either Party may have arising
under the U.S. Bankruptcy Code or other applicable Law.

Section 4.10 Rights of Reference. Any license granted pursuant to Section 4.1 or
4.4 shall include a right of reference under the applicable INDs to the extent
necessary for the licensed Party to exercise such license rights.

Section 4.11 Exclusivity. During the Term, neither Party nor any of its
Affiliates shall Develop, Manufacture or Commercialize FAAH Products or Related
Products except as set forth in this Agreement or the FAAH Ex-U.S. Strategic
Alliance Agreement.

ARTICLE V

FINANCIAL PROVISIONS

Section 5.1 Research Funding. Purdue shall fund one hundred percent (100%) of
the Research and Development Expenses incurred by Infinity under the Research
Plan. On or prior to the fifth (5th) Business Day after January 1, 2009, Purdue
shall pay Infinity a Quarterly Research Fee for the first calendar quarter of
the Research Program. Thereafter, on the first day of each calendar quarter
during the Research Program Term, Purdue shall pay Infinity a Quarterly Research
Fee for the current calendar quarter of the Research Program Term. As used in
this Agreement, “Quarterly Research Fee” means one-fourth ( 1/4) of the budget
set forth for the relevant calendar year in the applicable Research Plan. To the
extent any Research and Development Funding provided by Purdue in any calendar
year pursuant to this Section 5.1 exceeds actual Research and Development
Expenses incurred by Infinity in such year, such excess amount shall be applied
toward any funding obligation that Purdue may have to Infinity with respect to
Research and Development Expenses in the following calendar year. At the end of
the Research Program Term, Infinity shall deliver a report to Purdue detailing
the total Research and Development Expenses incurred by Infinity under the
Research Program.

Section 5.2 Purdue Royalty Payments. Purdue shall pay to Infinity royalties on
Net Sales of FAAH Products in the Territory as follows:

 

Calendar Year Net Sales of FAAH Products

   Royalty Rate  

Less than or equal to US$100,000,000

   10 %

Greater than US$100,000,000 and less than or equal to US$200,000,000

   15 %

Greater than US$200,000,000

   20 %

 

19



--------------------------------------------------------------------------------

Once Net Sales of FAAH Products in the Territory during a calendar year reach
the second or third threshold specified above, then the royalty rate set forth
for such threshold shall apply to all Net Sales of FAAH Products in the
Territory in such calendar year.

For example, if, during the first calendar quarter of a year, the Net Sales of a
FAAH Product in the Territory is US$100,000,000, then Purdue shall pay a royalty
rate of 10% on such Net Sales, resulting in a payment of US$10,000,000. If,
during the second calendar quarter of such year, the Net Sales of such FAAH
Product in the Territory is US$100,000,000, so that the cumulative Net Sales for
such FAAH Product during such year-to-date is US$200,000,000, then the 15%
royalty rate shall apply retroactively to all Net Sales during such calendar
year, resulting in a payment of US$20,000,000 for such calendar quarter (i.e.,
US$30,000,000 minus the US$10,000,000 paid for the first calendar quarter).

Section 5.3 Infinity Royalties to Purdue.

(a) Research and Development Funding Recovery. Infinity shall pay to Purdue a
royalty of five percent (5%) of Net Sales of Opt-Out Products in the Territory
until such time as Purdue has recovered one hundred percent (100%) of all
Research and Development Funding paid to Infinity by Purdue for such Opt-Out
Products in the Territory.

(b) Post Research and Development Funding Recovery. After Purdue has recovered
one hundred percent (100%) of the amounts described in Section 5.3(a), Infinity
shall pay to Purdue a one percent (1%) royalty on annual Net Sales of Opt-Out
Products.

Section 5.4 Duration of Royalty Payments; Royalty Reduction.

(a) Duration of Royalty Payments. The royalties payable under Sections 5.2
and 5.3 shall be paid on each Royalty Bearing Product until the expiration of
the applicable Royalty Term in the Territory. Upon the expiration of the Royalty
Term applicable to any Royalty Bearing Product in the Territory, the
Royalty-Paying Party’s licenses under Section 4.1 or 4.4, as applicable, with
respect to such Royalty Bearing Product in the Territory shall convert to
non-exclusive, fully paid-up, non-royalty-bearing licenses.

(b) Regulatory Exclusivity. On a Royalty Bearing Product-by-Royalty Bearing
Product basis, if the sole basis for the continuance of a Royalty Term is the
existence of Regulatory Exclusivity, the applicable royalty under Section 5.2
and/or Section 5.3 shall be reduced by fifty percent (50%).

 

20



--------------------------------------------------------------------------------

(c) Third Party Royalty Obligations. If the Royalty Paying Party (i) reasonably
determines in good faith that, in order to avoid infringement of any patent not
licensed hereunder, it is reasonably necessary to obtain a license from a Third
Party in order to Manufacture (if the Royalty Paying Party has the right to do
so) or Commercialize (in the case of either Party) a Royalty Bearing Product in
the Territory, and to pay a royalty or other consideration under such license
(including in connection with the settlement of a patent infringement claim), or
(ii) shall be subject to a final court or other binding order or ruling
requiring any payments, including the payment of a royalty to a Third Party
patent holder in respect of future sales of any Royalty Bearing Product in the
Territory, then the amount of the Royalty Paying Party’s royalty payments under
Section 5.2 or 5.3 with respect to Net Sales for such Royalty Bearing Product in
the Territory shall be reduced by seventy-five percent (75%) of the amount paid
by the Royalty Paying Party to such Third Party that is reasonably and
appropriately allocable to such Royalty Bearing Product; provided, however, that
in no event will a deduction, or deductions, under this Section 5.4(c) reduce
any royalty payment made by the Royalty Paying Party in respect of Net Sales of
such Royalty Bearing Product pursuant to Section 5.2 or 5.3 by more than fifty
percent (50%).

Section 5.5 Royalties Payable Only Once. The Royalty Paying Party’s obligation
to pay royalties under Sections 5.2 or 5.3, as applicable, are imposed only once
with respect to the same unit of Royalty Bearing Product, including by reason of
such Royalty Bearing Product being Covered by more than one Valid Claim of
Infinity Patent Rights or Purdue Patent Rights.

Section 5.6 Royalty Reports and Accounting.

(a) Royalty Reports; Royalty Payments. The Royalty Paying Party shall deliver to
the Royalty Receiving Party, within thirty (30) days after the end of each
calendar quarter, reasonably detailed written accountings of Net Sales of
Royalty Bearing Products that are subject to royalty payments due to the Royalty
Receiving Party for such calendar quarter. Such accountings shall be
Confidential Information of the Royalty Paying Party unless otherwise excluded
by Section 6.1(b). Such quarterly reports shall indicate (i) gross sales and Net
Sales (including reasonable detail for deductions from gross sales to Net Sales)
Royalty Bearing Product-by-Royalty Bearing Product basis in the Territory, and
(ii) the calculation of royalties from such gross sales and Net Sales. When the
Royalty Paying Party delivers such accounting to the Royalty Receiving Party,
the Royalty Paying Party shall also deliver all royalty payments due under
Section 5.2 or 5.3, as applicable, to the Royalty Receiving Party for the
calendar quarter.

(b) Audits.

(i) The Royalty Paying Party shall keep, and shall require its Affiliates and
Sublicensees to keep, complete and accurate records of the latest three
(3) years relating to gross sales, Net Sales and all underlying revenue and
expense data relating to the calculations of Net Sales and payments required by
Sections 5.2 and 5.3. For the sole purpose of verifying amounts payable to the
Royalty Receiving Party, the Royalty Receiving Party shall have the right
annually, at the Royalty Receiving Party’s expense, to retain an independent
certified public accountant selected by the Royalty Receiving Party and
reasonably acceptable to the Royalty Paying Party, to review such records in the
location(s) where such records are maintained by the Royalty Paying Party,

 

21



--------------------------------------------------------------------------------

its Affiliates and Sublicensees upon reasonable notice and during regular
business hours. Such representatives shall execute a suitable confidentiality
agreement reasonably acceptable to the Royalty Paying Party prior to conducting
such audit. Such representatives shall disclose to each of Purdue and Infinity
only their conclusions regarding the accuracy of royalty payments and of records
related thereto. The right to audit any royalty report shall extend for three
(3) years from the end of the calendar year in which the royalty report was
delivered. Each royalty report shall be subject only to one such audit. The
Royalty Paying Party shall, within thirty (30) days after the Parties’ receipt
of the audit report, pay the Royalty Receiving Party the amount of any
underpayment revealed by such audit together with interest calculated in the
manner provided in Section 5.8. If the underpayment is equal to or greater than
five percent (5%) of the amount that was otherwise due, the Royalty Receiving
Party shall be entitled to have the Royalty Paying Party reimburse the Royalty
Receiving Party’s reasonable out-of-pocket costs of such review. The Royalty
Receiving Party shall, within thirty (30) days after the Parties’ receipt of the
audit report, return to the Royalty Paying Party any overpayment revealed by
such audit.

(ii) Infinity shall keep complete and accurate records of its Research and
Development Expenses reimbursable by Purdue in accordance with Section 5.1. For
the sole purpose of verifying the Research and Development Funding paid to
Infinity pursuant to Section 5.1, Purdue shall have the right annually (after
the completion of any annual comparison of Research and Development Funding to
actual Research and Development Expenses), at Purdue’s expense, to retain an
independent certified public accountant selected by Purdue and reasonably
acceptable to Infinity, to review the quarterly report and backup records in the
location(s) where such records are maintained by Infinity or its Affiliates upon
reasonable notice and during regular business hours. Such representatives shall
execute a suitable confidentiality agreement reasonably acceptable to Infinity
prior to conducting such audit. Such representatives shall disclose to each of
Purdue and Infinity only their conclusions regarding the accuracy of actual
Research and Development Expenses and of records related thereto. The right to
audit any Research and Development Expenses shall extend for three (3) years
from the end of the calendar year in which the quarterly report relating to such
expenses was delivered to Purdue in accordance with Section 2.3(a). Each
quarterly report shall be subject only to one such audit. Infinity shall, within
thirty (30) days after the Parties’ receipt of the audit report, pay Purdue the
amount of any overpayment revealed by such audit together with interest
calculated in the manner provided in Section 5.8 unless such amount is carried
forward as described in Section 5.1. If the overpayment is equal to or greater
than five percent (5%) of the amount that was otherwise due, Purdue shall be
entitled to have Infinity reimburse Purdue’s reasonable out-of-pocket costs of
such review. Infinity shall, within thirty (30) days after the Parties’ receipt
of the audit report, pay any such overpayment amount to Purdue or notify Purdue
that it will set-off any such overpayment against the following year’s Research
and Development Expenses reimbursable by Purdue in accordance with Section 5.1.
Purdue shall, within thirty (30) days after the Parties’ receipt of the audit
report, pay to Infinity any underpayment revealed by such audit.

Section 5.7 Tax Withholding. Any income or other taxes which a paying Party is
required by Law to pay or withhold on behalf of a receiving Party with respect
to any payments

 

22



--------------------------------------------------------------------------------

payable to a receiving Party under this Agreement shall be deducted from the
amount of such payments due, and paid or withheld, as appropriate, by the paying
Party on behalf of the receiving Party. Any such tax required by applicable Law
to be paid or withheld shall be an expense of, and borne solely by, the
receiving Party. The paying Party shall furnish the receiving Party with
reasonable evidence of such payment or amount withheld, in electronic or written
form, as soon as practicable after such payment is made or such amount is
withheld. The Parties will reasonably cooperate in completing and filing
documents required under the provisions of any applicable tax laws or under any
other applicable Law in connection with the making of any required tax payment
or withholding payment, or in connection with any claim to a refund of or credit
for any such payment.

Section 5.8 Late Payments. Without limiting any other rights or remedies
available to a Party hereunder, if the paying Party does not pay any amount due
on or before the due date, the paying Party shall pay to such Party interest on
any such amounts from and after the date such payments are due under this
Agreement at a rate per annum equal to the then current “prime rate” in effect
published in The Wall Street Journal, Eastern Edition, plus three (3) percentage
points or the maximum applicable legal rate, if less, calculated on the total
number of days payment is delinquent.

ARTICLE VI

CONFIDENTIALITY

Section 6.1 Confidential Information.

(a) In connection with the performance of their respective obligations under
this Agreement, each Party or its Affiliates (the “Disclosing Party”) may
disclose certain confidential information to the other Party or its Affiliates
(the “Recipient”) (such information, “Confidential Information”). During the
Term and for a period of ten (10) years thereafter, the Recipient shall maintain
all Confidential Information of the Disclosing Party in strict confidence and
shall not use such Confidential Information for any purpose, except that the
Recipient may disclose or permit the disclosure of any such Confidential
Information to its directors, officers, employees, consultants, advisors and
Service Providers who are obligated to maintain the confidential nature of such
Confidential Information. In addition, the Recipient may use or disclose
Confidential Information of the Disclosing Party (i) in exercising the
Recipient’s rights and licenses granted hereunder (including exercising these
rights to discuss with Third Parties sublicensing opportunities) or to fulfill
its obligations and/or duties hereunder; provided, that such disclosure is made
to a Person who is obligated to confidentiality and non-use obligations no less
rigorous than those of this Section 6.1 and (ii) subject to Section 6.1(c), in
prosecuting or defending litigation, complying with applicable Law and/or
submitting information to tax or other Governmental Authorities. Confidential
Information includes all Confidential Information (as defined in the Prior
Confidentiality Agreement) disclosed pursuant to the Prior Confidentiality
Agreement.

(b) The obligations of confidentiality and non-use set forth above shall not
apply to the extent that the Recipient can demonstrate that the relevant
Confidential Information of the Disclosing Party: (i) was publicly known prior
to the time of its disclosure under this

 

23



--------------------------------------------------------------------------------

Agreement; (ii) became publicly known after the time of its disclosure under
this Agreement other than through acts or omissions of the Recipient, its
Affiliates, potential Sublicensees or Sublicensees in violation of this
Agreement; (iii) is or was disclosed to the Recipient at any time, whether prior
to or after the time of its disclosure under this Agreement, by a Third Party
having no fiduciary relationship with the Disclosing Party and having no
obligation of confidentiality with respect to such Confidential Information;
(iv) is independently developed by the Recipient without access to such
Confidential Information as evidenced by written records; or (v) was known by
Recipient at the time of receipt from Disclosing Party as documented by
Recipient’s records.

(c) In addition, the Recipient may disclose Confidential Information of the
Disclosing Party to the extent necessary to comply with applicable Laws or a
court or administrative order; provided, that the Recipient provides to the
Disclosing Party prior written notice of such disclosure, to the extent
reasonably possible, and that the Recipient takes all reasonable and lawful
actions to obtain confidential treatment for such disclosure and, to the extent
possible, to minimize the extent of such disclosure.

(d) Notwithstanding the obligations in Section 6.1(a), a Party may disclose
Confidential Information of the other Party, if such disclosure:

(i) is made to Governmental Authorities or other Regulatory Authorities in order
to obtain Patent Rights or to gain or maintain approval (A) to conduct clinical
trials with respect to products as provided hereunder or (B) to market products
as provided hereunder, but such disclosure may be only to the extent reasonably
necessary to obtain such Patent Rights or authorizations;

(ii) is made to its Affiliates, Sublicensees, agents, consultants, or other
Third Parties (including Service Providers) for the Development, Manufacture or
Commercialization of products as provided hereunder or under the FAAH Ex-U.S.
Strategic Alliance Agreement, or in connection with an assignment of this
Agreement or under the FAAH Ex-U.S. Strategic Alliance Agreement, a licensing
transaction related to products under this Agreement or under the FAAH Ex-U.S.
Strategic Alliance Agreement or a loan, financing or investment or acquisition,
merger, consolidation or similar transaction (or for such Persons to determine
their interest in performing such activities), in each case on the condition
that any Third Parties to whom such disclosures are made agree to be bound by
confidentiality and non-use obligations no less rigorous than those contained in
this Agreement; or

(iii) consists entirely of Confidential Information previously approved by the
Disclosing Party for disclosure by the Recipient.

Section 6.2 Publicity; Attribution; Terms of this Agreement; Non-Use of Names.

(a) Except as required by judicial order or applicable Law or as set forth
below, neither Party shall make any public announcement concerning this
Agreement without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed. The Party preparing any such
public announcement shall provide the other Party with a

 

24



--------------------------------------------------------------------------------

draft thereof at least three (3) Business Days prior to the date on which such
Party would like to make the public announcement. Notwithstanding the foregoing,
Infinity may issue a press release, in the form attached as Schedule B, within
one (1) Business Day after the Effective Date, in connection with any
disclosures required by applicable Law, to announce the execution of this
Agreement and describe the material financial and operational terms of this
Agreement. Neither Party shall use the name, trademark, trade name or logo of
the other Party or its employees in any publicity or news release relating to
this Agreement or its subject matter, without the prior express written
permission of the other Party.

(b) Notwithstanding the terms of this Article VI, either Party shall be
permitted to disclose the existence and terms of this Agreement to the extent
required, in the reasonable opinion of such Party’s legal counsel, to comply
with applicable Laws, including the rules and regulations promulgated by the SEC
or any other Governmental Authority. Notwithstanding the foregoing, before
disclosing this Agreement or any of the terms hereof pursuant to this
Section 6.2(b), the Parties will consult with one another on the terms of this
Agreement for which confidential treatment will be sought in making any such
disclosure. If a Party wishes to disclose this Agreement or any of the terms
hereof in accordance with this Section 6.2(b), such Party agrees, at its own
expense, to seek confidential treatment of the portions of this Agreement or
such terms as may be reasonably requested by the other Party; provided, that the
disclosing Party shall always be entitled to comply with legal requirements,
including the requirements of the SEC.

(c) Either Party may also disclose the existence and terms of this Agreement in
confidence to its attorneys and advisors, and to potential acquirors (and their
respective professional advisors), in connection with a potential merger,
acquisition or reorganization and to existing and potential investors or lenders
of such Party, as a part of their due diligence investigations, or to existing
and potential Sublicensees or to permitted assignees, in each case under an
agreement to keep the terms of this Agreement confidential under terms of
confidentiality and non-use substantially no less rigorous than the terms
contained in this Agreement and to use such information solely for the purpose
permitted pursuant to this Section 6.2(c).

(d) For purposes of clarity, either Party may issue a press release or public
announcement or make such other disclosure if the contents of such press
release, public announcement or disclosure has previously been made public other
than through a breach of this Agreement by the issuing Party or its Affiliates.

ARTICLE VII

INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS

The provisions of this Article VII are subject to the terms of any Third Party
agreement applicable to the Infinity Patent Rights or Purdue Patent Rights
licensed to, as applicable, Infinity or Purdue thereunder.

 

25



--------------------------------------------------------------------------------

Section 7.1 Ownership of Inventions.

(a) Inventions. All Know-How conceived, reduced to practice or otherwise created
solely by employees, agents and consultants of a Party or its Affiliates in the
course of the Research Program or the other activities under this Agreement
shall be owned exclusively by such Party. All Joint Know-How, and all Patent
Rights claiming such Joint Know-How (“Joint Patent Rights”) shall be owned
jointly by Infinity and Purdue on the basis of an undivided interest without a
duty to account to the other Party. Notwithstanding anything to the contrary
herein, each Party shall have the right to use such Joint Know-How and Joint
Patent Rights, or sell, license or otherwise transfer such Joint Know-How and
Joint Patent Rights to its Affiliates or any Third Party, without the consent of
the other Party, if such use, sale, license or transfer is subject to the
licenses granted pursuant to this Agreement and is otherwise consistent with
this Agreement. For the sake of clarity, neither Infinity nor Purdue may,
without the prior written consent of the other Party, sell, license or otherwise
transfer its rights in the Territory in any Joint Know-How or Joint Patent Right
covering any Royalty Bearing Product in which the other Party retains rights to
Develop, Manufacture or Commercialize such Royalty Bearing Product.

(b) Inventorship. The determination of inventorship shall be made in accordance
with United States patent laws. In the event of a dispute regarding
inventorship, if the Parties are unable to resolve the dispute, the Parties
shall jointly engage mutually acceptable independent patent counsel not
regularly employed by either Party to resolve such dispute. The decision of such
independent patent counsel shall be binding on the Parties with respect to the
issue of inventorship, except to the extent otherwise determined by an
applicable Governmental Authority.

Section 7.2 Prosecution and Maintenance of Patent Rights. Each Party shall have
the sole right to prepare, file, prosecute and maintain all Patent Rights
Controlled by such Party and Infinity shall have the sole right to prepare,
file, prosecute and maintain all Joint Patent Rights. All such costs associated
with the preparation, filing, prosecution and maintenance of Patent Rights
licensed hereunder shall be considered Research and Development Expenses. Each
Party prosecuting such Patent Rights shall provide to the other Party,
sufficiently in advance for such other Party to review and meaningfully comment,
copies of all patent applications and other material submissions to be made to
any patent authorities pertaining to such Patent Rights, and the prosecuting
Party shall give due consideration to such other Party’s comments. The
prosecuting Party shall also promptly provide to such other Party copies of all
office actions and other material correspondence received from any patent
authorities pertaining to such Patent Rights. The prosecuting Party shall also
file all such Patent Rights in any countries for which such other Party has
relevant Commercialization rights hereunder as requested by such other Party. At
any time, the non-prosecuting Party may elect in writing to cease paying patent
expenses with respect to any Patent Right of the prosecuting Party in any
country of such non-prosecuting Party’s territory, whereupon the rights and
licenses granted to such non-prosecuting Party hereunder with respect to such
Patent Right of such prosecuting Party in such country shall terminate and shall
no longer be deemed an “Infinity Patent Right” or “Purdue Patent Right”, as
applicable, for purposes of this Agreement.

 

26



--------------------------------------------------------------------------------

Section 7.3 Third Party Infringement.

(a) Notice. Each Party shall promptly report in writing to the other Party
during the Term any (i) known or suspected infringement of an Infinity Patent
Right or Purdue Patent Right (“Licensed IP Infringement”) Covering an FAAH
Product or Opt-Out Product, in the Territory, including any certification
regarding any Infinity Patent Right or Purdue Patent Right Covering such a
product that such Party receives pursuant to 21 U.S.C. §§355(b)(2)(A)(iv) or 21
U.S.C. §§355(j)(2)(A)(vii)(IV) (a “Paragraph IV Notice”) (which Paragraph IV
Notice shall be provided to the other Party within five (5) Business Days after
receipt thereof), or (ii) known or suspected unauthorized use or
misappropriation of Infinity Know-How or Purdue Know-How, of which such Party
becomes aware, and shall provide the other Party with all available evidence
supporting such infringement, suspected infringement, unauthorized use or
misappropriation or suspected unauthorized use or misappropriation.

(b) Infringement Action.

(i) Infinity Patent Rights.

(A) Infinity shall have the initial right, but not the obligation, to initiate a
suit or take other appropriate action that it believes is reasonably required to
protect the Infinity Know-How and Infinity Patent Rights, including the Joint
Know-How and Joint Patent Rights.

(B) To the extent that any Licensed IP Infringement pertains to Infinity Patent
Rights and/or Joint Patent Rights Covering an FAAH Product in the Territory:

(1) Infinity shall give Purdue advance notice of its intent to file or not file
any such suit or take or not take any such action and the reasons therefor.

(2) If Infinity does not file such suit or take such action within the shorter
of (y) six (6) months after Infinity becomes aware of such Licensed IP
Infringement (or twenty (20) Business Days after Infinity receives the relevant
Paragraph IV Notice) or (z) such shorter period of time to avoid loss of
material enforcement rights or remedies, then, subject to Section 7.5, Purdue
shall have the right, but not the obligation, to initiate a suit or take other
appropriate action to protect the Infinity Patent Rights against such Licensed
IP Infringement.

(3) If Infinity initiates a suit or takes such other action pursuant to this
subsection (B), Infinity shall use counsel reasonably acceptable to Purdue.
Purdue shall bear all costs and expenses incurred by either Party with respect
to any enforcement action pursuant to this subsection (B).

 

27



--------------------------------------------------------------------------------

When calculating any royalties due hereunder to Infinity with respect to such
product, Purdue may deduct from Net Sales with respect to a calendar quarter all
reasonable out-of-pocket litigation expenses incurred by Purdue in the defense
of such Licensed IP Infringement during such calendar quarter; provided,
however, that (y) in no event will a deduction under this Section 7.3(b)(i)(B)
reduce Net Sales by more than fifty percent (50%) with respect such calendar
quarter and (z) any deduction that is not usable pursuant to subclause (y) may
be carried forward for use in a future period.

(ii) Purdue Patent Rights.

(A) Purdue shall have the initial right, but not the obligation, to initiate a
suit or take other appropriate action that it believes is reasonably required to
protect the Purdue Know-How and Purdue Patent Rights, excluding the Joint
Know-How and Joint Patent Rights.

(B) To the extent that any Licensed IP Infringement pertains to Purdue Patent
Rights Covering an Opt-Out Product in the Territory:

(1) Purdue shall give Infinity advance notice of its intent to file or not file
any such suit or take or not take any such action and the reasons therefor.

(2) If Purdue does not file such suit or take such action within the shorter of
(y) six (6) months after Purdue becomes aware of such Licensed IP Infringement
(or twenty (20) Business Days after Purdue receives the relevant Paragraph IV
Notice) or (z) such shorter period of time to avoid loss of material enforcement
rights or remedies, then, subject to Section 7.5, Infinity shall have the right,
but not the obligation, to initiate a suit or take other appropriate action to
protect such Purdue Patent Rights against such Licensed IP Infringement.

(3) If Purdue initiates a suit or takes such other action pursuant to this
subsection (B), Purdue shall use counsel reasonably acceptable to Infinity.
Infinity shall bear all costs and expenses incurred by either Party with respect
to any enforcement action pursuant to this subsection (B). When calculating any
royalties due hereunder to Purdue with respect to such product, Infinity may
deduct from Net Sales with respect to a calendar

 

28



--------------------------------------------------------------------------------

quarter all reasonable out-of-pocket litigation expenses incurred by Infinity in
the defense of such Licensed IP Infringement during such calendar quarter;
provided, however, that (y) in no event will a deduction under this
Section 7.3(b)(ii)(B) reduce Net Sales by more than fifty percent (50%) with
respect to such calendar quarter and (z) any deduction that is not usable
pursuant to subclause (y) may be carried forward for use in a future period.

(c) Conduct of Action; Costs. Except as expressly provided in Section 7.3(b),
the Party initiating suit shall have the sole and exclusive right to select
counsel for any suit initiated by it under this Section 7.3. If required under
applicable Law in order for such Party to initiate and/or maintain such suit,
the other Party shall join as a party to the suit at the expense of the Party
required to bear the cost of such suit pursuant to this Section 7.3. If
requested by the Party initiating suit, the other Party shall provide reasonable
assistance to the Party initiating suit in connection therewith at no charge to
such other Party and the Party initiating suit shall, except as provided in
Section 7.3(b), reimburse such other Party’s reasonable out-of-pocket expenses
incurred in rendering such assistance. Except as expressly provided in
Section 7.3(b), the Party initiating suit shall assume and pay all of its own
out-of-pocket costs incurred in connection with any litigation or proceedings
described in this Section 7.3, including the fees and expenses of the counsel
selected by it. The other Party shall have the right to participate and be
represented in any suit described in Section 7.3(b)(i)(B) or 7.3(b)(ii)(B) by
its own counsel at its own expense. The Party initiating suit as provided in
Section 7.3(b)(i)(B) or 7.3(b)(ii)(B) shall (i) keep the other Party promptly
informed, (ii) from time to time consult with the other Party regarding the
status of any such suit or action, (iii) provide the other Party with copies of
all material documents (e.g., complaints, answers, counterclaims, material
motions, orders of the court, memoranda of law and legal briefs, interrogatory
responses, depositions, material pre-trial filings, expert reports, affidavits
filed in court, transcripts of hearings and trial testimony, trial exhibits and
notices of appeal) filed in, or otherwise relating to, such suit or action, and
(iv) cannot, without such other Party’s consent, settle such suit in any manner
which would (A) have an adverse effect on such other Party’s Patent Rights or
such other Party’s rights to Develop, Manufacture or Commercialize a Royalty
Bearing Product hereunder or (B) be an admission of liability on behalf of such
other Party (provided, however, that the Party initiating such suit may settle
such suit without such consent if such settlement involves only the receipt of
money from, or the payment of money to, such Third Party and the Party
initiating such suit makes all such payments to such Third Party).

(d) Recoveries. To the extent that any such suit or action pertains to any
Royalty-Bearing Product, any recovery obtained as a result of any proceeding
described in this Section 7.3 or from any counterclaim or similar claim asserted
in a proceeding described in Section 7.4, by settlement or otherwise, shall be
applied in the following order of priority:

(i) first, the Party initiating the suit or action shall be reimbursed for all
costs in connection with such proceeding paid by such Party;

(ii) second, the other Party shall be reimbursed for all costs in connection
with such proceeding paid by the other Party; and

 

29



--------------------------------------------------------------------------------

(iii) third, any remainder shall be paid to the Party with the Commercialization
rights under this Agreement with respect to such Royalty Bearing Product in the
relevant country, and shall be considered Net Sales subject to the payment of
the relevant royalty to the other Party pursuant to Section 5.2 or 5.3.

Section 7.4 Claimed Infringement. In the event that a Third Party at any time
provides written notice of a claim to, or brings an action, suit or proceeding
against, a Party, or any of its Affiliates or Sublicensees, claiming
infringement of such Third Party’s Patent Rights or unauthorized use or
misappropriation of such Third Party’s Know-How, based upon an assertion or
claim arising out of the research, Development, Manufacture, Commercialization
or other use of a Royalty Bearing Product by such Party (a “Third Party
Infringement Claim”), such Party shall promptly notify the other Party of the
claim or the commencement of such action, suit or proceeding, enclosing a copy
of the claim and/or all papers served. Subject to Section 7.5, the Party or its
Affiliate or Sublicensee against which such Third Party Infringement Claim is
brought shall have the sole right, but not the obligation, to defend such Third
Party Infringement Claim. When calculating any royalties due hereunder to the
other Party, the sued Party may deduct from Net Sales with respect to a calendar
quarter (a) all reasonable out-of-pocket litigation expenses incurred by such
Party, its Affiliate or Sublicensee in the defense of such Third Party
Infringement Claim during such calendar quarter, and (b) any amounts paid by the
sued Party or its Affiliates in settlement or as damages with respect to such
Third Party Infringement Claim with respect to past infringement (and any
settlement shall reflect a reasonable allocation of payments for past
infringement and royalties on future sales in proportion to the past infringing
sales and the anticipated future sales); provided, however, that (1) the sued
Party shall not settle a claim for non-monetary consideration unless (A) the
sued Party solely bears the cost of such settlement or (B) the Parties agree to
the allocation of the fair market value of such consideration against Net Sales,
(2) in no event will a deduction under this Section 7.4 reduce Net Sales by more
than fifty percent (50%) with respect to such calendar quarter and (3) any
deduction that is not usable pursuant to subclause (2) may be carried forward
for use in a future period.

Section 7.5 Patent Invalidity Claim. If a Third Party at any time asserts a
claim that any Infinity Patent Right or Purdue Patent Right Covering a Royalty
Bearing Product is invalid or otherwise unenforceable (an “Invalidity Claim”),
whether as a defense in an infringement action brought by Infinity or Purdue
pursuant to Section 7.3, in a declaratory judgment action or in a Third Party
Infringement Claim brought against Infinity or Purdue, the Party Controlling
such Patent Right (or Infinity with respect to any Joint Patent Right) shall
have the first right, but not the obligation, to defend such Invalidity Claim
and the other Party shall cooperate with the Party Controlling such Patent Right
in preparing and formulating a response to such Invalidity Claim. If Infinity
does not defend an Invalidity Claim brought against an Infinity Patent Right in
the Territory or Purdue does not defend an Invalidity Claim brought against a
Purdue Patent Right in the Territory, the other Party may defend such Invalidity
Claim and the coordination provisions of Section 7.3(c) shall apply to such
Invalidity Claim, mutatis mutandis as they apply to Licensed IP Infringement
suits. Neither Party shall, without the consent of the other Party, settle or
compromise any Invalidity Claim in any manner which would (a) have an adverse
effect on such other Party’s Patent Rights or such other Party’s rights to
Develop, Manufacture or Commercialize a Royalty Bearing Product hereunder or
(b) be an admission of liability on behalf of such other Party (provided,
however, that the Party initiating such suit may settle such suit

 

30



--------------------------------------------------------------------------------

without such consent if such settlement involves only the receipt of money from,
or the payment of money to, such Third Party and the Party initiating such suit
makes all such payments to such Third Party). The Party defending such
Invalidity Claim shall bear all expenses with respect thereto and such Party’s
counsel shall act as the ministerial liaison with the court, except (i) to the
extent such Invalidity Claim is raised as a defense in an infringement action
brought by Infinity or Purdue pursuant to Section 7.3, in which case the expense
provisions of Section 7.3 shall apply and the counsel to such Party shall act as
the ministerial liaison with the court, and (ii) to the extent such Invalidity
Claim is raised in a Third Party Infringement Claim brought against Purdue, in
which case Purdue shall bear all expenses with respect thereto and shall act as
the ministerial liaison with the court.

Section 7.6 Patent Term Extensions. The Party with the right to Commercialize a
Royalty Bearing Product Covered by a Patent Right in the Territory hereunder
shall have the sole authority to obtain patent term extensions for such Patent
Rights; provided, however, that such Party shall reasonably consider any input
from the other Party with respect to such Patent Rights in the Territory in
which such other Party Controls such Patent Rights.

Section 7.7 Patent Marking. Each Party agrees to comply with all applicable
patent marking statutes in the Territory for Royalty Bearing Products Covered by
Patent Rights of the other Party that are sold by a Party, its Affiliates and/or
Sublicensees.

Section 7.8 Trademark Infringement. In the event that either Party becomes aware
of any infringement of any Product Trademark in the Territory (including any
domain name) by a Third Party, such Party shall promptly notify the other Party
and the Parties shall consult with each other in good faith with respect
thereto; provided, however, that Purdue shall have the ultimate determination as
to how to proceed with respect to such infringement, including by the
institution of infringement proceedings against such Third Party. Infinity will
provide reasonable assistance to Purdue, at Purdue’s expense, including by
providing access to relevant documents and other evidence and making its
employees available. Purdue shall bear one hundred percent (100%) of the costs
of any such action.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES; COVENANTS

Section 8.1 Organization. Infinity represents and warrants to Purdue that it is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware. Purdue represents and warrants to Infinity that
it is a limited partnership duly organized, validly existing and in good
standing under the laws of Delaware.

Section 8.2 Authority. Infinity and Purdue each represents and warrants to the
other Party that it has full corporate right, power and authority to enter into
this Agreement and to perform its obligations under this Agreement as of the
Effective Date.

Section 8.3 Consents. Infinity and Purdue each represents and warrants to the
other Party that all necessary consents, approvals and authorizations of all
Governmental Authorities and other Persons required to be obtained by it as of
the Effective Date in connection with the

 

31



--------------------------------------------------------------------------------

execution, delivery and performance of this Agreement have been obtained, except
where the failure to obtain any of the foregoing would not have a material
adverse impact on the ability of such Party to meet its obligations hereunder.

Section 8.4 No Conflict. Infinity and Purdue each represents and warrants to the
other Party that the execution and delivery of this Agreement, the performance
of such Party’s obligations in the conduct of the Research Program and the
licenses and sublicenses to be granted pursuant to this Agreement (a) do not and
will not conflict with or violate any requirement of applicable Law existing as
of the Effective Date, (b) do not and will not conflict with or violate the
certificate of incorporation, by-laws or other organizational documents of such
Party, and (c) do not and will not conflict with, violate, breach or constitute
a default under any contractual obligations of such Party or any of its
Affiliates existing as of the Effective Date.

Section 8.5 Intellectual Property. Infinity hereby represents and warrants the
following to Purdue as of the Effective Date; provided, however, that all
references in this Section 8.5 that refer to Infinity Patent Rights and Infinity
Know-How refer only to Infinity Patent Rights and Infinity Know-How claiming or
directed to the Development, Manufacture or Commercialization of an FAAH
Product:

(a) The Infinity Patent Rights and Infinity Know-How existing as of the
Effective Date are owned by Infinity free from any Liens (other than Permitted
Liens) (as each of such terms is defined in the Securities Purchase Agreement).
To Infinity’s knowledge, Infinity has taken no action before the United States
Patent and Trademark Office, or any counterpart thereof outside the United
States, which would render any of the Infinity Patent Rights unenforceable;

(b) Except (i) as set forth on the Disclosure Schedule to the Securities
Purchase Agreement, (ii) rights granted to Service Providers and (iii) rights
granted pursuant to material transfer and similar agreements entered into in the
ordinary course of business, Infinity has not granted any rights with respect to
the Infinity Patent Rights, the Infinity Know-How or the FAAH Products to any
Person or entity other than Purdue pursuant to this Agreement or MICL pursuant
to the FAAH Ex-U.S. Strategic Alliance Agreement;

(c) Infinity has received no written notice of any claims or investigations
pending or threatened against Infinity or any of its Affiliates, at law or in
equity, or before any Governmental Authority, relating to the matters
contemplated under this Agreement that would materially adversely affect
Infinity’s ability to perform its obligations hereunder;

(d) To the knowledge of Infinity, Infinity has not received written notice that
the exercise of Purdue’s rights granted under this Agreement infringes any Third
Party intellectual property rights;

(e) All material renewal and maintenance fees due to Governmental Authorities as
of the Effective Date with respect to the prosecution and maintenance of the
Infinity Patent Rights within the applicable territory of the world have been
paid, except as would not have a material adverse effect on Purdue’s rights
hereunder;

 

32



--------------------------------------------------------------------------------

(f) Except for agreements relating to software or other research tools entered
in the ordinary course of business, neither Infinity, any of Infinity’s
Affiliates nor, to Infinity’s knowledge, any other Person, is a party to any
agreement with a Third Party that would limit or restrict the use of the
Infinity Know-How or Infinity Patent Rights under this Agreement, or require any
payments for their use;

(g) Neither Infinity nor any of its Affiliates are a party to any
non-competition agreements related to any FAAH Product;

(h) Neither Infinity nor any of its Affiliates has received any written notice
of any unauthorized use, infringement, misappropriation, or dilution by any
Person, including any current or former employee or consultant of Infinity or
its Affiliates, of any FAAH Product or of any of the Infinity Know-How or
Infinity Patent Rights, except as would not have a material adverse effect on
the business of Infinity and its Affiliates taken as a whole;

(i) To Infinity’s knowledge, none of the Infinity Know-How or Infinity Patent
Rights is the subject of any pending or threatened legal or administrative
action, and neither Infinity nor any of its Affiliates has received any written
notice of any interference, reissue, reexamination, opposition or cancellation
proceeding, nor to Infinity’s knowledge has any such action or proceeding been
brought or threatened during the past six (6) years, in each case, which has
been resolved in a manner that impairs any of Infinity’s rights in and to any
such Infinity Know-How or Infinity Patent Rights or to any FAAH Product;

(j) To Infinity’s knowledge, inventorship on each patent and patent application
within the Infinity Patent Rights has been properly determined and, except for
provisional patent applications, all inventors of said Infinity Patent Rights
have properly assigned their full right, title and interest to Infinity or its
Affiliates;

(k) Infinity has provided or made available, when requested by Purdue to conduct
its due diligence review, copies of all material, non-public and non-privileged
information in Infinity’s Control, including copies of all books, records and
data, in each case, with respect to the Infinity Know-How, Infinity Patent
Rights and FAAH Products;

(l) In accordance with 37 C.F.R. 1.56, 1.97 and 1.98, Infinity has submitted to
the U.S. Patent and Trademark Office all information of which it is aware that
it reasonably believes to be material to patentability of the subject matter of
each Infinity Patent Right;

(m) All applicable official fees, maintenance fees and annuities for the
Infinity Patent Rights have been paid through the date hereof, except where the
failure to so pay would not materially impair any of Infinity’s rights in and to
any such Infinity Know-How or Infinity Patent Rights. To Infinity’s knowledge,
all of the Infinity Patent Rights are currently materially in compliance with
formal legal requirements (including payment of any necessary fees). To
Infinity’s knowledge, all issued patents within the Infinity Patent Rights, and
each and every claim set forth therein, are in full force and effect and are
valid and enforceable; and

(n) All current and former employees and paid consultants (in the case of
academic consultants, those acting outside the scope of their academic
affiliation) of Infinity and its Affiliates who are or have been substantively
involved in the conception, design, review,

 

33



--------------------------------------------------------------------------------

evaluation, reduction to practice, or development of Infinity Know-How and
Infinity Patent Rights or any FAAH Product have executed written contracts or
are otherwise obligated to protect the confidential status and value thereof and
to vest in Infinity exclusive ownership of the Infinity Know-How, Infinity
Patent Rights and the FAAH Products.

Section 8.6 Enforceability; Rights. Infinity and Purdue each represents and
warrants to the other Party that this Agreement is a legal and valid obligation
binding upon it and is enforceable in accordance with its terms, subject as to
enforcement of remedies to applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting generally the enforcement of creditors’
rights and subject to a court’s discretionary authority with respect to the
granting of a decree ordering specific performance or other equitable remedies.
Infinity and Purdue each further represents and warrants to the other Party that
neither the representing Party nor any of its Affiliates is a party to or
otherwise bound by any oral or written contract or agreement that will result in
any other Person obtaining any interest in, or that would give to any other
Person any right to assert any claim in or with respect to, any of the
representing Party’s rights under this Agreement.

Section 8.7 Compliance with Law. Each Party shall, and shall ensure that its
Affiliates and Sublicensees shall, comply with all relevant Laws in exercising
their rights and fulfilling their obligations under this Agreement.

Section 8.8 Regulatory Matters. Infinity hereby represents and warrants the
following to Purdue as of the Effective Date:

(a) Infinity has provided or made available, when requested by Purdue to conduct
its due diligence review, any and all documents and communications in its
possession from and to the FDA or any other Governmental Authority, or prepared
by the FDA or any other Governmental Authority, related to any FAAH Product,
that may bear on compliance with the requirements of the FDA or any other
Governmental Authority, including any notice of inspection, inspection report,
warning letter, deficiency letter, or similar communication;

(b) Neither Infinity nor any of its Affiliates has received, with respect to any
FAAH Product, any oral or written communication (including any warning letter,
untitled letter, or similar notices) from the FDA and, to Infinity’s knowledge,
there is no action pending or threatened (including any prosecution, injunction,
seizure, civil fine, suspension or recall), in each case alleging that with
respect to any FAAH Product, Infinity or any of its Affiliates is not currently
materially in compliance with any and all applicable Laws implemented by the
FDA. Neither Infinity nor any of its Affiliates has received any written notice
from any Governmental Authority claiming that the research, development,
manufacture, use, offer for sale, sale, or import of any FAAH Product is not in
material compliance with all applicable Laws and permits, except where the
failure to so comply would not have a material adverse effect on the business of
Infinity and its Affiliates taken as a whole;

(c) To Infinity’s knowledge, none of Infinity, any of its Affiliates or any of
their respective officers, employees or agents has made, with respect to any
FAAH Product, an untrue statement of a material fact to the FDA or other
Governmental Authority or failed to disclose a material fact required to be
disclosed to the FDA or other Governmental Authority;

 

34



--------------------------------------------------------------------------------

(d) There are no pending, abandoned, withdrawn, or rejected INDs or NDAs for any
FAAH Product;

(e) Neither Infinity nor any of its Affiliates has Commercialized any
pharmaceutical product anywhere in the world; and

(f) To Infinity’s knowledge, all testing and research of FAAH Products by or on
behalf of Infinity and its Affiliates has been conducted in compliance with GMP,
GCP and GLP applicable and required at the time such activity was performed.

Section 8.9 Debarment. Except as disclosed to the other Party, each Party
represents and warrants to such other Party, as of the Effective Date, that none
of the representing Party, its Affiliates, or any employee of the representing
Party or its Affiliates, in each case who is likely to perform Development
activities under this Agreement or in support of the Regulatory Approvals, have
ever been:

(a) debarred, or proposed to be debarred under Section 306(a) or 306(b) of the
United States Federal Food, Drug and Cosmetic Act, as amended from time to time,
and the rules, regulations and guidelines promulgated thereunder, or under 42
U.S.C. Section 1320-7;

(b) sanctioned by, suspended, debarred, excluded or otherwise ineligible to
participate in any federal or state health care program, including Medicare and
Medicaid or in any federal procurement or non-procurement programs; or

(c) charged with or convicted of any felony or misdemeanor under 42 U.S.C.
Section 1320a-7(a) or 42 U.S.C. Section 1320a-7(b)(1)-(3), or otherwise proposed
for exclusion.

Each Party will immediately inform the other Party, but in no event later than
five (5) Business Days, if such Party becomes aware that such Party, any of its
Affiliates, or any employee of such Party or any of its Affiliates, in each case
performing Development activities under this Agreement or in support of the
Regulatory Approvals, is not in compliance with any of the representations set
forth in clauses (a) through (c) on or after the Effective Date.

Section 8.10 Additional Infinity Representations and Warranties. Infinity hereby
represents and warrants the following to Purdue as of the Effective Date that:

(a) Infinity has not received written notice from any Third Party that the
conduct of Infinity’s business infringes or misappropriates the intellectual
property rights owned by any Third Party, except as would not have a material
adverse effect on Purdue’s rights hereunder; and

(b) Infinity is in material compliance with all its obligations under each
collaboration and license agreement to which it is a party, and Infinity has not
received written notice from any other party to any such agreement that Infinity
is in breach of its obligations under such agreement.

 

35



--------------------------------------------------------------------------------

Section 8.11 Key Executives Provisions.

(a) Infinity represents and warrants to Purdue that, as of the Effective Date,
each of the Key Executives has signed Infinity’s standard invention assignment,
non-competition and non-solicitation agreement, in substantially the form
provided to Purdue or its Affiliate.

(b) Infinity shall (i) use Commercially Reasonable Efforts to retain the
services of each of the Key Executives during the Research Program Term;
provided, however, that Infinity may terminate such services for cause or for
any reason beyond the control of Infinity, including such Key Executive’s death,
disability, illness or voluntary resignation; (ii) use Commercially Reasonable
Efforts to allocate adequate time of the Key Executives to work on the Research
Program; and (iii) in determining the incentive compensation for each of the Key
Executives, take into consideration, in addition to other factors Infinity deems
relevant, the success of the Research Program and such Key Executive’s role in
such success.

(c) Infinity shall notify Purdue promptly if it has knowledge or becomes aware
that any Key Executive plans to resign or otherwise will not be retained by
Infinity, whether due to the decision of Infinity or such Key Executive, or if
Infinity is in active consideration of termination of a Key Executive.

Section 8.12 Additional Purdue Representations and Warranties. Purdue hereby
represents and warrants to Infinity that, as of the Effective Date, Purdue
Pharma L.P. and MICL are Affiliates of Purdue.

Section 8.13 No Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN OR IN
THE SECURITIES PURCHASE AGREEMENT OR LINE OF CREDIT AGREEMENT, THE PARTIES MAKE
NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING ANY REPRESENTATIONS OR WARRANTIES AS TO MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT.

ARTICLE IX

INDEMNIFICATION, LIMITATION ON LIABILITY AND INSURANCE

Section 9.1 Indemnification.

(a) Purdue. Purdue shall indemnify and hold harmless Infinity and its Affiliates
and their respective directors, officers, employees and agents (the “Infinity
Indemnified Parties”) from and against any losses, costs, damages, fees or
expenses (“Losses”) arising out of (i) any Third Party claims resulting from the
breach by Purdue of any of its representations, warranties, covenants or
obligations pursuant to this Agreement, (ii) any Third Party claims resulting
from any negligent act or omission or willful misconduct of any Purdue
Indemnified Party or any Sublicensee or Service Provider of Purdue, in
performing Purdue’s obligations or exercising Purdue’s rights under this
Agreement, or (iii) except to the extent set forth in the Supply Agreement, any
Third Party claim of personal injury or other product liability resulting from
FAAH Products Commercialized by Purdue or its Affiliates or Sublicensees in the
Territory. Notwithstanding the foregoing, Purdue shall not be responsible for
the

 

36



--------------------------------------------------------------------------------

indemnification of any Infinity Indemnified Party to the extent that the Losses
of such Infinity Indemnified Party were caused by: (A) the negligence or willful
misconduct of such Infinity Indemnified Party, or (B) any breach by Infinity of
its representations, warranties, covenants or obligations pursuant to this
Agreement.

(b) Infinity. Infinity shall indemnify and hold harmless Purdue and its
Affiliates and their respective directors, officers, employees and agents (the
“Purdue Indemnified Parties”) harmless from and against any Losses arising out
of (i) any Third Party claims resulting from the breach by Infinity of any of
its representations, warranties, covenants or obligations pursuant to this
Agreement, (ii) any Third Party claims resulting from any negligent act or
omission or willful misconduct of any Infinity Indemnified Parties or any
Sublicensee or Service Provider of Infinity, in performing Infinity’s
obligations or exercising Infinity’s rights under this Agreement, or
(iii) except to the extent set forth in the Supply Agreement, any Third Party
claim of personal injury or other product liability resulting from Opt-Out
Products Commercialized by Infinity or its Affiliates or Sublicensees in the
Territory. Notwithstanding the foregoing, Infinity shall not be responsible for
the indemnification of any Purdue Indemnified Party: (A) to the extent that the
Losses of such Purdue Indemnified Party were caused by the negligence or willful
misconduct of such Purdue Indemnified Party, or (B) to the extent that the
Losses of such Purdue Indemnified Party were caused by any breach by Purdue of
its representations, warranties, covenants or obligations pursuant to this
Agreement.

(c) Procedure. A Person entitled to indemnification under this Section 9.1 (an
“Indemnified Party”) shall give prompt written notification to the Party from
whom indemnification is sought (the “Indemnifying Party”) of the commencement of
any action, suit or proceeding relating to a Third Party claim for which
indemnification may be sought or, if earlier, upon the assertion of any such
claim by a Third Party (it being understood and agreed, however, that the
failure by an Indemnified Party to give notice of a Third Party claim as
provided in this subsection shall not relieve the Indemnifying Party of its
indemnification obligation under this Agreement except and only to the extent
that such Indemnifying Party is actually prejudiced as a result of such failure
to give notice). Within thirty (30) days after delivery of such notification,
the Indemnifying Party may, upon written notice thereof to the Indemnified
Party, assume control of the defense of such action, suit, proceeding or claim
with counsel reasonably satisfactory to the Indemnified Party. If the
Indemnifying Party does not assume control of such defense, the Indemnified
Party shall control such defense. The Party not controlling such defense may
participate therein at its own expense; provided that if the Indemnifying Party
assumes control of such defense and the Indemnified Party reasonably concludes,
based on advice from counsel, that the Indemnifying Party and the Indemnified
Party have conflicting interests with respect to such action, suit, proceeding
or claim, the Indemnifying Party shall be responsible for the reasonable fees
and expenses of counsel to the Indemnified Party solely in connection therewith;
provided further, however, that in no event shall the Indemnifying Party be
responsible for the fees and expenses of more than one counsel in any one
jurisdiction for all Indemnified Parties. The Party controlling such defense
shall keep the other Party advised of the status of such action, suit,
proceeding or claim and the defense thereof and shall consider recommendations
made by the other Party with respect thereto. The Indemnified Party shall not
agree to any settlement of such action, suit, proceeding or claim without the
prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld. The Indemnifying Party shall not agree to any settlement
of such action, suit, proceeding or claim or consent to any

 

37



--------------------------------------------------------------------------------

judgment in respect thereof that does not include a complete and unconditional
release of the Indemnified Party from all liability with respect thereto or that
imposes any liability or obligation on the Indemnified Party without the prior
written consent of the Indemnified Party.

(d) Allocation. In the event a claim is based partially on an indemnified claim
and partially on a non-indemnified claim or based partially on a claim
indemnified by one Party and partially on a claim indemnified by the other
Party, any payments in connection with such claims shall be apportioned between
the Parties in accordance with the degree of cause attributable to each Party.

(e) Nothing in this Article IX will act to negate any obligation under common
law of either Party to mitigate damages with respect to any Third Party claim
for which such Party is seeking indemnification from the other Party hereunder.

Section 9.2 Limitation on Liability.

(a) EXCEPT WITH RESPECT TO A BREACH OF ARTICLE VI AND EXCEPT FOR THE PARTIES’
INDEMNIFICATION OBLIGATIONS UNDER SECTION 9.1, UNDER NO CIRCUMSTANCES WILL
EITHER PARTY BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
EXEMPLARY, MULTIPLE OR PUNITIVE DAMAGES, COSTS OR EXPENSES (INCLUDING LOST
PROFITS, LOST REVENUES AND/OR LOST SAVINGS), ARISING OUT OF THIS AGREEMENT OR
RELATING TO ANY BREACH OF THIS AGREEMENT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES, COSTS OR EXPENSES.

Section 9.3 Insurance. Each Party shall use reasonable efforts to maintain
insurance, including product liability insurance, with respect to its activities
hereunder, in an amount and coverage reasonably appropriate for a company
comparable to such Party. Either Party may satisfy its obligations under this
Section 9.3 through self-insurance to the same extent. The foregoing coverage
shall continue during the Term and for a period of six (6) years thereafter.

ARTICLE X

TERM AND TERMINATION

Section 10.1 Term. This Agreement shall become effective as of the Effective
Date and, unless terminated in the manner set forth in this Article X, shall
remain in full force and effect until the Parties have no further obligations to
each other hereunder (the “Term”).

Section 10.2 Termination.

(a) Termination For Material Breach.

(i) Subject to Section 10.2(a)(ii), either Party may, without prejudice to any
other remedies available to it at law or in equity, terminate this Agreement in
the event that the other Party (the “Breaching Party”) shall have materially
breached or defaulted in the performance of any of its obligations under this
Agreement. The Breaching Party shall have sixty (60) days (thirty (30) days in
the event of non-payment)

 

38



--------------------------------------------------------------------------------

after written notice thereof was provided to the Breaching Party by the
non-Breaching Party to remedy such default. Any such termination shall become
effective at the end of such sixty (60)-day period (thirty (30)-day period for
non-payment) unless the Breaching Party has cured any such breach or default
prior to the expiration of such sixty (60)-day period (thirty (30)-day period
for non-payment).

(ii) In the event a Party gives notice to the Breaching Party pursuant to
Section 10.2(a)(i) as a result of a material breach (or alleged material breach)
by the Breaching Party and, on or before the end of the cure period therefor set
forth above, either Party has requested an arbitration pursuant to Section 11.2
in which the Breaching Party is in good faith disputing such basis for
termination pursuant to Section 10.2(a)(i), then this Agreement shall not
terminate unless and until such arbitrators issue a final ruling or award
upholding such basis for termination (or unless and until the Breaching Party is
no longer disputing such basis in good faith, if earlier).

(b) Termination for Breach of the Line of Credit Agreement. Infinity may,
without prejudice to any other remedies available to it at law or in equity,
terminate this Agreement in the event of a breach by either Lender of its
obligation to make all or any portion of a Line of Credit Loan (as defined in
the Line of Credit Agreement) to Infinity in accordance with Section 2.1(a) of
the Line of Credit Agreement, as the same may be amended and in effect from time
to time.

(c) Termination Upon Change of Control of Infinity. If for any reason a Change
in Control occurs, then (i) Infinity shall notify Purdue in writing of such
event, which notice shall be given no later than the earlier of (A) the public
announcement that such Change of Control has occurred or (B) the consummation of
such Change of Control (or, if such Change of Control is intended to be
consummated in multiple stages, upon the consummation of the first such stage)
and (ii) Purdue may elect to terminate this Agreement with immediate effect by
giving written notice to Infinity, which notice shall be given no later than
ninety (90) days after Purdue’s receipt of the notice from Infinity pursuant to
subclause (i) of this Section 10.2(c).

(d) Termination For Bankruptcy. This Agreement may be terminated, prior to the
expiration of the Term, immediately by either Party upon written notice to the
other Party in the event that such other Party (a) applies for, consents to,
becomes the subject of the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of all or a substantial
part of its property, (b) makes a general assignment for the benefit of its
creditors, (c) commences a voluntary case under the U.S. Bankruptcy Code or any
counterpart thereof outside the United States, or (d) becomes the subject of an
involuntary case under the U.S. Bankruptcy Code or similar insolvency
proceeding, which case or proceeding has not been dismissed or otherwise stayed
within ninety (90) days.

Section 10.3 Effect of Termination.

(a) Termination By Infinity Under Sections 10.2(a), (b) or (d) or by Purdue
under Section 10.2(c). Without limiting any other legal or equitable remedies
that a Party may have, if this Agreement is terminated by Infinity in accordance
with Section 10.2(a), (b) or (d) , then the following provisions shall apply:

(i) All rights and licenses granted to Purdue hereunder shall immediately
terminate and be of no further force and effect;

 

39



--------------------------------------------------------------------------------

(ii) the covenant not to sue granted to Infinity pursuant to Section 4.3 shall
remain in effect;

(iii) the license granted to Infinity pursuant to Section 4.4 shall remain in
effect and automatically be expanded to include the Commercialization of FAAH
Products and Opt-Out Products anywhere in the world;

(iv) the royalty obligations of Infinity under Section 5.3 shall remain in
effect, but shall be reduced by fifty percent (50%);

(v) Purdue shall have no further obligation to provide Research and Development
Funding pursuant to Section 5.1;

(vi) Purdue shall assign to Infinity all Product Trademarks, and all domain
names incorporating any Product Trademark or any variation or part of any such
Product Trademark as its URL address or any part of such address; and

(vii) Purdue shall transfer or assign to Infinity all Regulatory Approvals and
regulatory documentation and other technical and other information or materials
in Purdue’s or its Affiliates’ Control that are necessary or useful for the
Development, Manufacture and Commercialization of FAAH Products and Opt-Out
Products.

(b) Termination by Purdue Under Section 10.2(a) and (d). Without limiting any
other legal or equitable remedies that Purdue may have, if Purdue terminates
this Agreement in accordance with Section 10.2(a) or (d), then the following
provisions shall apply:

(i) all licenses granted by Infinity to Purdue under Section 4.1 hereunder shall
remain in effect;

(ii) all rights and licenses granted by Purdue to Infinity under Sections 4.3
and 4.4 shall immediately terminate and be of no further force and effect;
provided, however, that the provisions of Section 4.3 shall remain in effect
solely with respect to activities that occurred prior to such termination;

(iii) Purdue shall have no further obligation to provide Research and
Development Funding pursuant to Section 5.1; and

(iv) the royalty obligations of Purdue under Section 5.2 shall remain in effect,
but shall be reduced by fifty percent (50%).

(c) Termination by Purdue Under Section 10.2(c). Without limiting any other
legal or equitable remedies that Purdue may have, if Purdue terminates this
Agreement in accordance with Section 10.2(c), then the following provisions
shall apply:

(i) all licenses granted by Infinity to Purdue under Section 4.1 shall
immediately terminate and be of no further force and effect; provided, however,
that the provisions of Section 4.1 shall remain in effect solely with respect to
FAAH Products being Commercialized in the Territory as of the effective date of
such termination (a “Retained Purdue Product”);

 

40



--------------------------------------------------------------------------------

(ii) the covenant not to sue granted to Infinity pursuant to Section 4.3 shall
remain in effect;

(iii) the license granted to Infinity pursuant to Section 4.4 shall remain in
effect and automatically be expanded to include the Commercialization of Opt-Out
Products anywhere in the world, other than Retained Purdue Products;

(iv) Purdue shall have no further obligation to provide Research and Development
Funding pursuant to Section 5.1;

(v) the royalty obligations of Purdue under Section 5.2 shall remain in effect
with respect to Retained Purdue Products;

(vi) the royalty obligations of Infinity under Section 5.3 shall remain in
effect with respect to Opt-Out Products;

(vii) except with respect to Retained Purdue Products, Purdue shall assign to
Infinity all Product Trademarks, and all domain names incorporating any Product
Trademark or any variation or part of any such Product Trademark as its URL
address or any part of such address;

(viii) except with respect to Retained Purdue Products, Purdue shall transfer or
assign to Infinity all Regulatory Approvals and regulatory documentation and
other technical and other information or materials in Purdue’s or its
Affiliates’ Control that are necessary or useful for the Development,
Manufacture and Commercialization of Opt-Out Products; and

(ix) any supply agreement for FAAH Products being Commercialized by Purdue shall
remain in full force and effect.

Section 10.4 No Liability. Without limiting either Party’s right to damages for
any breach of this Agreement, neither Infinity nor Purdue will incur any
liability to the other by reason of the termination of this Agreement as
provided herein, whether for loss of goodwill, anticipated profits or otherwise,
and Infinity and Purdue will accept all rights granted and all obligations
assumed hereunder, including those in connection with such termination in full
satisfaction of any claim resulting from such termination.

Section 10.5 Survival. Termination or relinquishment of this Agreement for any
reason will be without prejudice to any rights that will have accrued to the
benefit of either Party prior to such termination or relinquishment, and such
termination or relinquishment will not relieve either Party from obligations
which are (a) expressly stated to survive termination of this Agreement, (b) set
forth in Sections 4.6, 4.9, 5.6, 5.7, 5.8, 7.1, 8.13, 10.3, 10.4, 10.5 and
Articles

 

41



--------------------------------------------------------------------------------

VI, IX and XI, which obligations shall survive termination of this Agreement,
and (c) solely with respect to Joint Patent Rights, but with respect to each
country in the world, Sections 7.2, 7.3 and 7.5, which shall also survive.

ARTICLE XI

MISCELLANEOUS PROVISIONS

Section 11.1 Governing Law. This Agreement, including the interpretations,
performance, enforcement, breach or termination thereof and any remedies
relating thereto will be construed and enforced in accordance with and governed
by the internal Laws of the State of New York, without regard to the conflicts
of laws provisions thereof. The provisions of the United Nations Convention on
Contracts for the International Sale of Goods, the 1974 Convention on the
Limitation Period in the International Sale of Goods (the “1974 Convention”) and
the Protocol amending the 1974 Convention, done at Vienna April 11, 1980, shall
not apply to this Agreement or any subject matter hereof.

Section 11.2 Dispute Resolution. Any dispute, controversy or claim arising out
of or relating to this Agreement, or the breach, termination or invalidity
thereof, shall be resolved as follows:

(a) the Executive Officers of both Parties shall meet to attempt to resolve such
dispute.

(b) If the Executive Officers cannot resolve such dispute within thirty
(30) (twenty (20) days in the event of non-payment) days after either Party
requests such a meeting in writing, then upon written notice by either Party to
the other Party, such dispute, controversy or claim shall be finally resolved by
binding arbitration conducted in the English language in New York, New York, USA
under the Commercial Arbitration Rules of the American Arbitration Association
by three (3) arbitrators. Each Party shall be entitled to appoint one
(1) arbitrator. The Parties shall appoint their respective arbitrators within
thirty (30) days after submission for arbitration. The two (2) arbitrators so
appointed shall agree on the appointment of the third (3rd) arbitrator from the
list of arbitrators maintained by the American Arbitration Association. If the
Parties’ appointed arbitrators shall fail to agree, within thirty (30) days from
the date both Parties’ arbitrators have been appointed, on the identity of the
third (3rd) arbitrator, then such arbitrator shall be appointed by the
appropriate administrative body of the American Arbitration Association.

(c) Within ten (10) days of appointment of the full arbitration panel, the
Parties shall exchange their final proposed positions with respect to the
matters to be arbitrated, which shall approximate as closely as possible the
closest positions of the Parties previously taken in the negotiations. Within
thirty (30) days of appointment of the arbitration panel, each Party shall
submit to the arbitrators a copy of the proposed position which it previously
delivered to the other Party, together with a brief or other written memorandum
supporting the merits of its proposed position. The arbitration panel shall
promptly convene a hearing, at which time each Party shall have one (1) hour to
argue in support of its proposed position. The Parties will not call any
witnesses in support of their arguments.

 

42



--------------------------------------------------------------------------------

(d) The arbitration panel shall select either Party’s proposed position on the
issue as the binding final decision to be embodied as an agreement between the
Parties. In making their selection, the arbitrators shall not modify the terms
or conditions of either Party’s proposed position; nor will the arbitrators
combine provisions from both proposed positions. In the event the arbitrators
seek the guidance of the law of any jurisdiction, the law of the State of New
York shall govern.

(e) The arbitrators shall make their decision known to the Parties as promptly
as possible by delivering written notice of their decision to both Parties. Such
written notice need not justify their decision. The Parties will execute any and
all papers necessary to obligate the Parties to the position selected by the
arbitration Panel within five (5) days of receipt of notice of such selection.
The decision of the arbitrators shall be final and binding on the Parties, and
specific performance may be ordered by any court of competent jurisdiction.

(f) The Parties will bear their own costs in preparing for the arbitration. The
costs of the arbitrators will be equally divided between the Parties.

(g) Notwithstanding anything to the contrary in this Section 11.2, if either
Party in its sole judgment believes that any such breach of this Agreement could
cause it irreparable harm, such Party (i) will be entitled to seek equitable
relief in order to avoid such irreparable harm, and (ii) will not be required to
follow the procedures set forth in Section 11.2(a)-(f) with respect to seeking
such relief.

Section 11.3 Assignment. This Agreement (including any rights or obligations
hereunder) may not be assigned or otherwise transferred by either Party, in
whole or in part, without the express prior written consent of the other Party,
except that (a) Purdue may assign or transfer this Agreement or its rights and
obligations hereunder, in whole or in part, without Infinity’s consent to (i) an
Affiliate of Purdue; provided, that, such assignment by Purdue will not relieve
Purdue of its obligations to Infinity under this Agreement, (ii) any assignee of
all or substantially all of Purdue’s business, or (iii) the successor of the
relevant portion of Purdue’s business by reason of merger, consolidation, sale
of all or substantially all of its assets or any similar transaction, and
(b) Infinity may assign or transfer this Agreement or its rights and obligations
hereunder, in whole or in part, without the consent of Purdue to (i) an
Affiliate of Infinity, provided such assignment by Infinity will not relieve
Infinity of its obligations to Purdue under this Agreement, (ii) any assignee of
all or substantially all of Infinity’s business, or (iii) the successor of the
relevant portion of Infinity’s business by reason of merger, consolidation, sale
of all or substantially all of its assets or any similar transaction. Any
permitted successor or assignee of rights and/or obligations hereunder will, in
a writing to the other Party, expressly assume performance of such rights and/or
obligations. An assignment or transfer by a Party pursuant to this Section 11.3
will be binding upon and inure to the benefit of the Parties and their
successors or assigns. No assignment or transfer will relieve either Party of
its responsibility for the performance of any obligation prior to such
assignment or transfer. No such assignment or transfer will be valid or
effective unless performed in accordance with this Section 11.3. Each Party
agrees that, notwithstanding any provisions of this Agreement to the contrary,
in the event that this Agreement is assigned by either Party in connection with
the sale or transfer of all or substantially all of the business of such Party
or in connection with a merger, consolidation or similar transaction, the
non-assigning Party shall not be provided with rights or access to Know-How or
intellectual property rights of such assignee or the acquirer of such Party.

 

43



--------------------------------------------------------------------------------

Section 11.4 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between Infinity and Purdue with respect to the subject matter hereof,
and supersedes all previous arrangements with respect to the subject matter
hereof, whether written or oral, including the Prior Confidentiality Agreement.
This Agreement may not be amended, changed, supplemented or otherwise modified
except by an instrument in writing signed by each of the Parties.

Section 11.5 No Third Party Beneficiaries. This Agreement will be binding upon
and inure solely to the benefit of the Parties and their successors and
permitted assigns and no provision of this Agreement, express or implied, is
intended to or will be deemed to confer upon Third Parties any right, benefit,
remedy, claim, liability, reimbursement, claim of action or other right of any
nature whatsoever under or by reason of this Agreement other than the Parties
and, to the extent provided in Section 9.1, the Indemnified Parties. Without
limitation, this Agreement will not be construed so as to grant employees of
either Party in any country any rights against the other Party pursuant to the
Laws of such country.

Section 11.6 Notices. All communications, notices, instructions and consents
provided for herein or in connection herewith will be in writing and be sent to
the address below and will be (a) given in person, (b) sent by registered or
certified mail, return receipt requested, postage prepaid, (c) sent by means of
telex, facsimile or other means of wire transmission (with request for assurance
of receipt in a manner typical with respect to communications of that type), or
(d) sent by a reputable nationwide overnight courier service. Any such
communication, notice, instruction or consent will be deemed to have been
delivered: (w) on receipt if given in person; (x) three (3) Business Days after
it is sent by registered or certified mail, return receipt requested; postage
prepaid; (y) on the date of transmission if sent by telex, facsimile or other
means of wire transmission (if such transmission is on a Business Day, otherwise
on the next Business Day following such transmission); or (z) one (1) Business
Day after it is sent via a reputable nationwide overnight courier service.

Notices to Infinity shall be addressed to:

Infinity Pharmaceuticals, Inc

780 Memorial Drive

Cambridge, Massachusetts 02139

USA

Telefacsimile: +1-617-453-1001

Attention: CEO

 

44



--------------------------------------------------------------------------------

with copies to:

Infinity Pharmaceuticals, Inc

780 Memorial Drive

Cambridge, Massachusetts 02139

USA

Telefacsimile: +1-617-453-1001

Attention: General Counsel

and

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

USA

Telefacsimile: +1-617-526-5000

Attention: Steven D. Singer, Esq.

Notices to Purdue shall be addressed to:

Purdue Pharmaceutical Products L.P.

One Stamford Forum

201 Tresser Blvd.

Stamford, CT 06901-3431

USA

Telefacsimile:

Attention: Howard R. Udell, Executive Vice President, Chief Legal Officer

with a copy to:

Chadbourne & Parke LLP

30 Rockefeller Plaza

New York, New York 10112

USA

Telefacsimile: (212) 541-5369

Attention: Stuart D. Baker

provided, however, that if either Party will have designated a different address
by notice to the other Party in accordance with this Section 11.6, then to the
last address so designated.

Section 11.7 Force Majeure. Each Party will be excused from the performance of
its obligations under this Agreement to the extent that such performance is
prevented by a Force Majeure Event and the non-performing Party promptly
provides written notice to the other Party of such inability and of the period
for which such inability is expected to continue. Such excused performance will
be continued so long as the condition constituting a Force Majeure Event
continues and the non-performing Party takes reasonable efforts to remove the
condition. For purposes of this Agreement, a “Force Majeure Event” means a
condition caused by occurrences

 

45



--------------------------------------------------------------------------------

beyond the reasonable control of the Party affected, including an act of God, an
act, pronouncement, war, an act of war, terrorism, insurrection, riot, civil
commotion, epidemic, failure or default of public utilities or common carriers,
labor strike, lockout, labor disturbance, embargo, fire, earthquake, flood,
storm or like catastrophe. Notwithstanding the foregoing, nothing in this
Section 11.7 will excuse or suspend the obligation of either Party to make any
payment due under this Agreement.

Section 11.8 Relationship of the Parties; Independent Contractors. Except as set
forth herein, neither Party will have any responsibility for the hiring,
termination or compensation of the other Party’s employees or for any employee
benefits of such employee. No employee or representative of a Party will have
any authority to bind or obligate the other Party to this Agreement for any sum
or in any manner whatsoever, or to create or impose any contractual or other
obligation or liability on the other Party without said other Party’s approval
or as provided in this Agreement. For all purposes, and notwithstanding any
other provision of this Agreement to the contrary, each Party’s legal
relationship to the other Party under this Agreement will be that of independent
contractor. This Agreement is not a partnership agreement and nothing in this
Agreement will be construed to establish a relationship of partners or joint
venturers between the Parties and it is expressly agreed that the relationship
between Purdue and Infinity shall not constitute a partnership, joint venture,
or agency. Neither Purdue nor Infinity shall have the authority to make any
statements, representations, or commitments of any kind, or to take any action,
which shall be binding on the other, without the prior consent of the other
Party to do so.

Section 11.9 No Strict Construction. This Agreement shall not be strictly
construed against either Party.

Section 11.10 Headings. The captions or headings of the sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and shall have no effect on the meaning of the provisions hereof.

Section 11.11 No Implied Waivers; Rights Cumulative. Any term or condition of
this Agreement may be waived at any time by the Party that is entitled to the
benefit thereof, but no such waiver will be effective unless set forth in a
written instrument duly executed by or on behalf of the Party waiving such term
or condition. The waiver, delay or the failure of any Party to enforce or
exercise any term, condition or part of this Agreement at any time or in any one
or more instances will not be deemed to be or construed as a waiver of the same
or any other term, condition or part in any other situation, nor will it forfeit
any rights, power or privilege to future enforcement thereof. No single or
partial exercise of any right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege. To the maximum extent permitted by applicable Law,
(a) no claim or right arising out of this Agreement or any of the documents
referred to in this Agreement can be discharged by one Party, in whole or in
part, by a waiver or renunciation of the claim or right unless in writing signed
by the other Party; (b) no waiver that may be given by a Party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one Party will be deemed to be a waiver of any obligation
of that Party or of the right of the Party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement. Except as expressly set forth in this
Agreement, all rights and remedies available to a Party, whether under this
Agreement or afforded by Law or otherwise, will be cumulative and not in the
alternative to any other rights or remedies that may be available to such Party.

 

46



--------------------------------------------------------------------------------

Section 11.12 Severability. Each of the provisions contained in this Agreement
will be severable, and the unenforceability of one will not affect the
enforceability of any others or of the remainder of this Agreement. In the event
that any one or more of the provisions contained herein, or the application
thereof in any circumstances, is invalid, illegal or unenforceable in any
respect for any reason, the Parties will negotiate in good faith with a view to
the substitution therefor of a suitable and equitable solution in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision; provided, however, that the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein will not be in any way
impaired thereby, it being intended that all of the rights and privileges of the
Parties hereto will be enforceable to the fullest extent permitted by Law.

Section 11.13 Execution in Counterparts; Facsimile Signatures. This Agreement
may be executed in counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original, and all of which counterparts,
taken together, shall constitute one and the same instrument even if both
Parties have not executed the same counterpart. Signatures provided by facsimile
transmission or in Adobe™ Portable Document Format (PDF) sent by electronic mail
shall be deemed to be original signatures.

Section 11.14 Expenses. Each Party will bear its own costs and expenses in
connection with the negotiation and preparation of this Agreement and with
respect to the transactions contemplated by this Agreement, including fees and
disbursements of counsel, financial advisors and accountants.

Section 11.15 Interpretation. The definitions of the terms herein apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun will include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” will be deemed to
be followed by the phrase “without limitation.” Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein will be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or therein), (b) any reference to any Laws
herein will be construed as referring to such Laws as from time to time enacted,
repealed or amended, (c) any reference herein to any Person will be construed to
include the Person’s successors and assigns, (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) any
reference herein to the words “mutually agree” or “mutual written agreement”
will not impose any obligation on either Party to agree to any terms relating
thereto or to engage in discussions relating to such terms except as such Party
may determine in such Party’s sole discretion, except as expressly provided in
this Agreement, (f) as applied to a Party, the word “will” shall be construed to
have the same meaning and effect as the word “shall,” and (g) all references
herein without a reference to any other agreement to Articles, Sections,
Exhibits or Schedules will be construed to refer to Articles, Sections, Exhibits
and Schedules of this Agreement.

 

47



--------------------------------------------------------------------------------

Section 11.16 Performance by Affiliates. Any obligation of Infinity under or
pursuant to this Agreement may be satisfied, met or fulfilled, in whole or in
part, at Infinity’s sole and exclusive option, either by Infinity directly or by
any Affiliate of Infinity that Infinity causes to satisfy, meet or fulfill such
obligation, in whole or in part. Any obligation of Purdue under or pursuant to
this Agreement may be satisfied, met or fulfilled, in whole or in part, at
Purdue’s sole and exclusive option, either by Purdue directly or by any
Affiliate of Purdue that Purdue causes to satisfy, meet or fulfill such
obligation, in whole or in part. With respect to any particular action, the use
of the words “Infinity will” also means “Infinity will cause” the particular
action to be performed, and the use of the words “Purdue will” also means
“Purdue will cause” the particular action to be performed. Each of the Parties
guarantees the performance of all actions, agreements and obligations to be
performed by any Affiliates of such Party under the terms and conditions of this
Agreement.

Section 11.17 Further Assurances and Actions. Each Party, upon the request of
the other Party, without further consideration, will do, execute, acknowledge,
and deliver or cause to be done, executed, acknowledged or delivered all such
further acts, deeds, documents, assignments, transfers, conveyances, powers of
attorney, instruments and assurances as may be reasonably necessary to effect
complete consummation of the transactions contemplated by this Agreement, and to
do all such other acts, as may be necessary or appropriate in order to carry out
the purposes and intent of this Agreement. The Parties agree to execute and
deliver such other documents, certificates, agreements and other writings and to
take such other actions as may be reasonably necessary in order to consummate or
implement expeditiously the transactions contemplated by this Agreement.

[Remainder of page intentionally left blank]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Strategic Alliance Agreement
as of the Effective Date.

 

INFINITY PHARMACEUTICALS, INC. By:  

/s/ Adelene Q. Perkins

Name:  

Adelene Q. Perkins

Title:  

President and Chief Business Officer

PURDUE PHARMACEUTICAL PRODUCTS L.P. By:  

Purdue Pharmaceutical Products Inc.,

its general partner

By:  

/s/ James J. Dolan

  James J. Dolan   Senior Vice President,   Licensing and Business Development

[Execution Page]



--------------------------------------------------------------------------------

Schedule A

Research Plan

[See FAAH Project provisions in the attached]

 

A-1



--------------------------------------------------------------------------------

SCHEDULE A

Overall program budget

LOGO [g51394ex10-img001infinity.jpg]



--------------------------------------------------------------------------------

[**]

 

Totals

        

Hedgehog

     [**]      [**]      [**]

FAAH

     [**]      [**]      [**]

Early Pipeline

     [**]      [**]      [**]                     

Total Investment

   $ 50.3    $ 66.0    $ 84.2

LOGO [g51394ex10-img01confidential.jpg]



--------------------------------------------------------------------------------

SCHEDULE A

Hedgehog program

LOGO [g51394ex10-img001infinity.jpg]



--------------------------------------------------------------------------------

PROGRAM: IPI-926 / Hedgehog pathway BUDGETED* $: [**] BUDGETED FTE: [**]

 

KEY GOAL

  

2009 ACTIVITIES PLANNED IN SUPPORT OF GOAL

[**]

     

•        [**]

[**]

  

•        [**]

[**]

       

•        [**]

 

[**]

  

•        [**]

LOGO [g51394ex10-img001external.jpg]



--------------------------------------------------------------------------------

PROGRAM: IPI-926 / Hedgehog pathway BUDGETED* $: [**]    BUDGETED FTE: [**]

 

KEY GOAL

  

2009 ACTIVITIES PLANNED IN SUPPORT OF GOAL

[**]

     

•        [**]

[**]

  

•        [**]

LOGO [g51394ex10-img001external.jpg]



--------------------------------------------------------------------------------

[**]

LOGO [g51394ex10-img01confidential.jpg]



--------------------------------------------------------------------------------

SCHEDULE A

FAAH program

LOGO [g51394ex10-img001infinity.jpg]



--------------------------------------------------------------------------------

PROGRAM: FAAH                    BUDGETED* $: [**]        BUDGETED FTE: [**]

 

KEY GOAL

  

2009 ACTIVITIES PLANNED IN SUPPORT OF GOAL

[**]

  

•        [**]

[**]

  

•        [**]

[**]

  

•        [**]

[**]

  

•        [**]

LOGO [g51394ex10-img001external.jpg]



--------------------------------------------------------------------------------

[**]

LOGO [g51394ex10-img01confidential.jpg]



--------------------------------------------------------------------------------

SCHEDULE A

Discovery programs

LOGO [g51394ex10-img001infinity.jpg]



--------------------------------------------------------------------------------

KEY GOAL

  

2009 ACTIVITIES PLANNED IN SUPPORT OF GOAL

[**]

  

•        [**]

[**]

  

•        [**]

LOGO [g51394ex10-img001infinity.jpg]



--------------------------------------------------------------------------------

Schedule B

Press Release

 

Contacts:

Investors

Infinity Pharmaceuticals, Inc.

Monique Allaire, 617-453-1105

Monique.Allaire@infi.com

www.infi.com

  

Media

Pure Communications, Inc.

Sheryl Seapy

949-608-0841

Sheryl@purecommunicationsinc.com

INFINITY ANNOUNCES GLOBAL STRATEGIC ALLIANCE WITH PURDUE

PHARMA AND MUNDIPHARMA ENCOMPASSING INFINITY’S EARLY CLINICAL

AND DISCOVERY PROGRAMS

— Infinity Retains All U.S. Rights; Mundipharma Receives Ex-U.S.
Commercialization Rights to

All Oncology Products under Alliance —

— Infinity to Receive Up to $75 Million Equity Investment, Access to $50 Million
Line of Credit,

and Significant R&D Funding Over Multiple Years —

— Conference Call Being Held at 8:30 a.m. EST Today to Discuss Transaction —

CAMBRIDGE, Mass. – November 20, 2008 – Infinity Pharmaceuticals, Inc. (NASDAQ:
INFI) today announced that it has entered into a global strategic alliance with
Purdue Pharmaceutical Products L.P. and Mundipharma International Corporation
Limited, focused on the research, development, and commercialization of
Infinity’s early clinical and discovery programs, including IPI-926, Infinity’s
novel inhibitor of the Hedgehog signaling pathway. Infinity expects that this
alliance will enable it to aggressively pursue its goal of developing and
commercializing its pipeline of innovative anti-cancer agents.

“Infinity’s mission is to discover, develop, and deliver to patients important
medicines for the treatment of cancer,” said Steven H. Holtzman, chair and chief
executive officer of Infinity. “This alliance with Purdue Pharma and Mundipharma
provides Infinity with the financial resources and independence to continue our
productive discovery efforts, to expand our clinical development capabilities,
and to build our own organization to commercialize our products in the United
States. In a nutshell, we have the opportunity to realize all aspects of our
mission in a manner that we believe will create meaningful treatments for
patients and meaningful value for our shareholders.”

“Purdue U.S., Purdue Canada, and Mundipharma companies in Europe and Asia have
been expanding their therapeutic scope significantly in recent years,” said Jim
Dolan, Senior Vice President of Licensing and Business Development for Purdue.
“Mundipharma’s presence in oncology outside of the U.S. is now well-established,
and we expect that the broad alliance with Infinity will give us the opportunity
to bring to market a number of innovative, best-in-class treatments for cancer
patients. In addition, this alliance will also build upon our core franchise in
pain on a global basis, with FAAH, a potentially innovative new product for
neuropathic pain.”

The alliance will focus on the advancement of Infinity’s early-stage clinical
and discovery pipeline of novel, small molecule drug candidates. This pipeline
includes IPI-926, Infinity’s potent inhibitor of the Hedgehog pathway. IPI-926
is being evaluated in a Phase 1 clinical study in patients with advanced solid
tumors and has demonstrated significant anti-tumor activity in a number of
preclinical models. Infinity’s pipeline also includes several earlier stage
discovery programs, including a program directed to fatty acid amide hydrolase
(FAAH), an emerging target for the treatment of neuropathic pain.

Infinity’s Hsp90 inhibitor program, comprising IPI-504 (retaspimycin
hydrochloride), which is in an international Phase 3 registration trial for
patients with refractory gastrointestinal stromal tumors (the RING trial), and
IPI-493, Infinity’s oral candidate currently in a Phase 1 study in patients with
advanced solid tumors, remains partnered with AstraZeneca and is excluded from
this alliance. Infinity’s program targeting the Bcl family of proteins, which
was transitioned to Novartis in February of 2008, is also excluded from this
alliance.

 

B-1



--------------------------------------------------------------------------------

“This relationship provides an incredible opportunity for Infinity by affording
us access to the capital necessary to do what our R&D team does best: to
discover and develop important new medicines for patients,” said Adelene Q.
Perkins, president and chief business officer of Infinity. “It enables us to
continue to operate nimbly while building upon and enhancing our culture of
citizen ownership that we hold so dear.”

Details of the Transaction

Infinity Pharmaceuticals, Inc. has entered into a strategic alliance agreement
with Mundipharma International Corporation Limited to develop and jointly
commercialize pharmaceutical products. Under the terms of the strategic alliance
agreements, Infinity will retain U.S. commercialization rights for all oncology
products developed under these programs. Infinity is obligated to pay
Mundipharma a royalty on U.S. sales of these products. Mundipharma has the right
to commercialize these products outside of the United States, and is obligated
to pay a royalty to Infinity on sales outside of the U.S. Infinity will direct
and lead all oncology discovery and development efforts on a worldwide basis.

Purdue has made an equity investment of $45 million in Infinity through the
purchase of four million shares of Infinity common stock at $11.25 per share, a
112% premium over the closing price of $5.29 on November 19, 2008. Subject to
Infinity shareholder approval and other customary closing conditions, these
entities have agreed to invest an additional $30 million in Infinity to purchase
two million shares of Infinity common stock and warrants to purchase up to six
million additional shares of Infinity common stock. The warrants may be
exercised between the second closing date (expected to occur in January 2009)
and June 30, 2012 at prices ranging from $15 to $40 per share.

In addition, upon the second closing, Purdue will make available to Infinity a
$50 million line of credit for use by Infinity for any business purpose, with
principal and accrued interest to be repaid by the tenth anniversary of the
second closing.

Under the alliance, Mundipharma will participate in Infinity’s Hedgehog program
as well as new Infinity discovery and development programs (subject to certain
opt-out rights outlined below) for three years, with an ability to extend this
right for two additional one-year terms. Mundipharma will fund the costs of
these programs until the later of the start of the first Phase 3 trial for the
program or December 31, 2013. If a program commences Phase 3 studies after
December 31, 2013, Infinity and Mundipharma will share the costs of development
equally.

The alliance will also encompass Infinity’s discovery program directed to FAAH.
Purdue and Mundipharma will have the right to assume development of the FAAH
program at the conclusion of Phase 1 clinical studies by funding the research
and development costs of the program through approval and paying a royalty to
Infinity on global net sales.

Finally, under the alliance, Infinity grants to Mundipharma an option, on set
terms, to participate in programs that Infinity may in-license during the term.
Mundipharma will have the right to opt-out of development of any particular
program on an annual basis, with the first opt-out right becoming available in
July 2009 for the Hedgehog and FAAH programs. If Mundipharma elects to opt-out
of a program, it will be obligated to continue funding that program for an
additional year, and have the right to receive royalties on future sales based
on the stage of development of the program when the election to opt-out took
place.

Conference Call and Webcast Information

Infinity management will hold a conference call to discuss the transaction
today, Thursday, November 20, 2008 at 8:30 a.m. EST. Callers may participate in
the call by dialing 1-877-419-6598 (domestic) or 1-719-325-4916 (international)
five minutes prior to the start time. An archived version of the webcast will be
available in the Investors/Media section of Infinity’s website at
http://www.infi.com beginning by 5:00 p.m. EST on Thursday, November 20, 2008
through 5:00 p.m. EST on Wednesday, December 3, 2008.

 

B-2



--------------------------------------------------------------------------------

Important Additional Information Will Be Filed with the SEC

Infinity plans to file with the United States Securities and Exchange Commission
(SEC) and mail to its stockholders a proxy statement in connection with the
transaction. The proxy statement will contain important information about
Infinity, the transaction, and related matters. Investors and security holders
are urged to read the proxy statement carefully when it is available.

Investors and security holders will be able to obtain free copies of the proxy
statement and other documents filed with the SEC by Infinity through the website
maintained by the SEC at www.sec.gov. In addition, investors and security
holders will be able to obtain free copies of the proxy statement from Infinity
by contacting Monique Allaire at Monique.Allaire@infi.com or 617-453-1015.

Infinity and its directors and executive officers may be deemed to be
participants in the solicitation of proxies in respect of the transaction
described herein. Information regarding Infinity’s directors and executive
officers is contained in Infinity’s Annual Report on Form 10-K for the year
ended December 31, 2007 and its proxy statement dated April 10, 2008, which are
filed with the SEC. As of October 31, 2008, Infinity’s directors and executive
officers beneficially owned approximately 4,886,372 shares, or approximately 24
percent, of Infinity’s common stock. A more complete description will be
available in the proxy statement.

About IPI-926

IPI-926 is a novel, proprietary inhibitor of the Hedgehog signaling pathway
being evaluated in a Phase 1 clinical trial in patients with advanced solid
tumors. IPI-926 is a derivative of the natural product cyclopamine that binds to
and inhibits a key regulator of this pathway, the Smoothened receptor. The
Hedgehog signaling pathway is normally active in regulating tissue and organ
formation during embryonic development. However, abnormal activation of the
Hedgehog pathway can lead to cancer and is believed to play a central role in
allowing the proliferation and survival of several types of cancers, including
pancreatic, prostate, lung, breast, and certain brain cancers. In preclinical
models, IPI-926 has demonstrated significant anti-tumor activity and excellent
pharmaceutical properties, including oral bioavailability, long plasma and tumor
half-life, and dose-dependent inhibition of tumor growth, in a number of
preclinical models.

About Fatty Acid Amide Hydrolase (FAAH)

Fatty acid amide hydrolase (FAAH) is an emerging target for the treatment of
neuropathic pain. The enzyme FAAH degrades anandamide, which is an endogenous
cannabinoid that produces an analgesic effect in response to pain. FAAH
inhibition increases the duration of anandamide’s analgesic effect, prolonging
pain relief at the site of release. Infinity’s FAAH inhibitor program is in lead
optimization; the company expects to select a clinical candidate by early 2009.

About Infinity Pharmaceuticals, Inc.

Infinity is an innovative cancer drug discovery and development company seeking
to discover, develop, and deliver to patients best-in-class medicines for the
treatment of cancer and related conditions. Infinity combines proven scientific
expertise with a passion for developing novel small molecule drugs that target
emerging cancer pathways. Infinity’s two most advanced programs in Hsp90
inhibition and Hedgehog signaling pathway inhibition are evidence of its
innovative approach to oncology drug discovery and development. For more
information on Infinity, please refer to the company’s website at
http://www.infi.com.

Safe Harbor For Forward-Looking Statements

Statements in this press release regarding the proposed transaction between
Infinity and Purdue Pharmaceutical Products L.P., Mundipharma International
Corporation Limited, including, without limitation, the expected timetable for
completing the transaction, the expected financial and operational benefits of
the transaction, Infinity’s estimate of research and development payments to be
made by Mundipharma over the next five years, the availability of the line of
credit and any other statements about the parties’ future expectations, beliefs,
goals, plans or prospects constitute forward-looking statements within the
meaning of the Private Securities Litigation Reform Act of 1995. Any statements
that are not statements of historical fact (including statements containing the
words “believes,” “plans,” “anticipates,” “expects,” “may,” “will,” “would,”
“intends,” “estimates” and similar expressions) should also be considered to be
forward-looking statements. There are a number of important factors

 

B-3



--------------------------------------------------------------------------------

that could cause actual results or events to differ materially from those
indicated by such forward-looking statements, including: For example, there can
be no guarantee that the strategic alliance will continue for its full term or
that Purdue and Mundipharma will continue to fund Infinity’s programs as agreed;
that the parties will successfully discover, develop or commercialize products
under the alliance; or that Infinity will satisfy the conditions to the closing
of the second equity investment, including obtaining the necessary stockholder
approval and clearance under the Hart-Scott-Rodino Act. In particular,
Infinity’s management’s expectations could be affected by risks and
uncertainties relating to a failure of stockholders to approve the second equity
investment; a failure of Infinity and/or Mundipharma to fully perform under the
alliance agreement and/or an early termination of the alliance agreement;
results of clinical trials and preclinical studies that are the subject of the
strategic alliance, including subsequent analysis of existing data and new data
received from ongoing and future studies; the content and timing of decisions
made by the U.S. Food & Drug Administration and other regulatory authorities,
investigational review boards at clinical trial sites, and publication review
bodies; Infinity’s ability to enroll patients in its clinical trials; unplanned
cash requirements and expenditures; Infinity’s ability to obtain, maintain and
enforce patent and other intellectual property protection for any product
candidates it is developing; and the other factors described in Infinity’s
Quarterly Report on Form 10-Q for the quarter ended September 30, 2008, as filed
with the SEC on November 5, 2008, and other filings that Infinity makes with the
SEC from time to time. Infinity disclaims any intention or obligation to update
any forward-looking statements as a result of developments occurring after the
date of this press release.

# # #

 

B-4